Exhibit 10.2

 

--------------------------------------------------------------------------------

 

STRUCTURED ASSET MORTGAGE INVESTMENT II INC.

 

AS DEPOSITOR

 

WILMINGTON TRUST COMPANY,

 

AS OWNER TRUSTEE

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Certificate Registrar and Certificate Paying Agent

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

TRUST AGREEMENT

 

Dated as of October 29, 2004

 

--------------------------------------------------------------------------------

 

Trust Certificates,

Series 2004-2

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Table of Contents

 

Section

--------------------------------------------------------------------------------

         

ARTICLE I   DEFINITIONS

   1

Section 1.01.

   Definitions    1

Section 1.02.

   Other Definitional Provisions    1

ARTICLE II   ORGANIZATION

   3

Section 2.01.

   Name    3

Section 2.02.

   Office    3

Section 2.03.

   Purposes and Powers    3

Section 2.04.

   Appointment of Owner Trustee    4

Section 2.05.

   Initial Capital Contribution of Owner Trust Estate    4

Section 2.06.

   Declaration of Trust    4

Section 2.07.

   Liability of the Holders of the Certificates    4

Section 2.08.

   Title to Trust Property    5

Section 2.09.

   Situs of Trust    5

Section 2.10.

   Investment Company    6

ARTICLE III   CONVEYANCE OF THE MORTGAGE LOANS;

   7

Section 3.01.

   Initial Ownership    7

Section 3.02.

   The Certificates    7

Section 3.03.

   Authentication of Certificates    7

Section 3.04.

   Registration of and Limitations on Transfer and Exchange of Certificates    7

Section 3.05.

   Mutilated, Destroyed, Lost or Stolen Certificates    10

Section 3.06.

   Persons Deemed Certificateholders    10

Section 3.07.

   Access to List of Certificateholders’ Names and Addresses    10

Section 3.08.

   Maintenance of Office or Agency    10

Section 3.09.

   Certificate Paying Agent    11

ARTICLE IV   AUTHORITY AND DUTIES OF OWNER TRUSTEE

   13

Section 4.01.

   General Authority    13

Section 4.02.

   General Duties    13

Section 4.03.

   Action upon Instruction    13

Section 4.04.

   No Duties Except as Specified under Specified Documents or in Instructions   
14

Section 4.05.

   Restrictions    14

Section 4.06.

   Prior Notice to Certificateholders with Respect to Certain Matters    14

Section 4.07.

   Action by Certificateholders with Respect to Certain Matters    15

Section 4.08.

   Action by Certificateholders with Respect to Bankruptcy    15

Section 4.09.

   Restrictions on Certificateholders’ Power    15

Section 4.10.

   Majority Control    15

Section 4.11.

   Optional Redemption    15

 

i



--------------------------------------------------------------------------------

ARTICLE V   APPLICATION OF TRUST FUNDS

   17

Section 5.01.

   Distributions    17

Section 5.02.

   Method of Payment    17

Section 5.03.

   Tax Returns    17

Section 5.04.

   Statements to Certificateholders    18

ARTICLE VI   CONCERNING THE OWNER TRUSTEE

   19

Section 6.01.

   Acceptance of Trusts and Duties    19

Section 6.02.

   Furnishing of Documents    20

Section 6.03.

   Representations and Warranties    20

Section 6.04.

   Reliance; Advice of Counsel    21

Section 6.05.

   Not Acting in Individual Capacity    21

Section 6.06.

   Owner Trustee Not Liable for Certificates or Related Documents    21

Section 6.07.

   Owner Trustee May Own Certificates and Notes    22

Section 6.08.

   Payments from Owner Trust Estate    22

Section 6.09.

   Doing Business in Other Jurisdictions    22

Section 6.10.

   Liability of Certificate Registrar and Certificate Paying Agent    22

ARTICLE VII   COMPENSATION OF OWNER TRUSTEE

   23

Section 7.01.

   Owner Trustee’s Fees and Expenses    23

Section 7.02.

   Indemnification    23

ARTICLE VIII   TERMINATION OF TRUST AGREEMENT

   25

Section 8.01.

   Termination of Trust Agreement    25

ARTICLE IX   SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

   27

Section 9.01.

   Eligibility Requirements for Owner Trustee    27

Section 9.02.

   Replacement of Owner Trustee    27

Section 9.03.

   Successor Owner Trustee    27

Section 9.04.

   Merger or Consolidation of Owner Trustee    28

Section 9.05.

   Appointment of Co–Trustee or Separate Trustee    28

ARTICLE X   MISCELLANEOUS

   30

Section 10.01.

   Amendments    30

Section 10.02.

   No Legal Title to Owner Trust Estate    31

Section 10.03.

   Limitations on Rights of Others    31

Section 10.04.

   Notices    32

Section 10.05.

   Severability    32

Section 10.06.

   Separate Counterparts    32

Section 10.07.

   Successors and Assigns    32

Section 10.08.

   No Petition    32

Section 10.09.

   No Recourse    33

Section 10.10.

   Headings    33

Section 10.11.

   GOVERNING LAW    33

Section 10.12.

   Integration    33

Section 10.13.

   Obligations    33

Signatures

        40

 

ii



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A - Form of Certificate

   A-1

Exhibit B - Certificate of Trust of HomeBanc Mortgage Trust 2004-2

   B-1

Exhibit C - Form of Rule 144A Investment Representation

   C-1

Exhibit D - Form of Certificate of Non-Foreign Status

   D-1

Exhibit E - Form of Investment Letter

   E-1

Exhibit F - Form of Transferor Certificate

   F-1

Exhibit G - Form of ERISA Letter

   G-1

 

iii



--------------------------------------------------------------------------------

This Amended and Restated Trust Agreement, dated as of October 29, 2004 (as
amended from time to time, this “Trust Agreement”), among Structured Asset
Mortgage Investments II Inc., a Delaware corporation, as depositor (the
“Depositor”), Wilmington Trust Company, a Delaware banking corporation, as owner
trustee (the “Owner Trustee”), and U.S. Bank National Association, not
individually but acting solely as Indenture Trustee (the “Indenture Trustee”),
solely as certificate registrar (in such capacity, the “Certificate Registrar”)
and certificate paying agent (in such capacity, the “Certificate Paying Agent”).

 

WITNESSETH THAT:

 

In consideration of the mutual agreements herein contained, the Depositor and
the Owner Trustee agree as follows:

 

WHEREAS, the Depositor and the Owner Trustee have previously entered into the
Trust Agreement dated as of October 21, 2004 (the “Trust Agreement”).

 

WHEREAS, the parties hereto desire to amend the terms of and restate the Trust
Agreement.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Owner Trustee and the Indenture Trustee, solely for purposes of its agreement to
serve as Certificate Registrar and Certificate Paying Agent, agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Definitions. For all purposes of this Trust Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in Appendix A to the Indenture, dated October 29, 2004, among
HomeBanc Mortgage Trust 2004-2, as Issuer, U.S. Bank National Association, not
individually as Indenture Trustee, and Wells Fargo Bank, National Association,
as Securities Administrator, which is incorporated by reference herein. All
other capitalized terms used herein shall have the meanings specified herein.

 

Section 1.02. Other Definitional Provisions.

 

(a) All terms defined in this Trust Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b) As used in this Trust Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Trust Agreement or in any such certificate or other document, and
accounting terms partly defined in this Trust Agreement or in any such
certificate or other document to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms in this Trust
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under generally accepted accounting

 



--------------------------------------------------------------------------------

principles, the definitions contained in this Trust Agreement or in any such
certificate or other document shall control.

 

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Trust Agreement shall refer to this Trust Agreement as a whole and
not to any particular provision of this Trust Agreement; Article, Section and
Exhibit references contained in this Trust Agreement are references to Articles,
Sections and Exhibits in or to this Trust Agreement unless otherwise specified;
and the term “including” shall mean “including without limitation”.

 

(d) The definitions contained in this Trust Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 



--------------------------------------------------------------------------------

 

ARTICLE II

 

Organization

 

Section 2.01. Name. The trust created hereby (the “Trust”) shall be known as
“HomeBanc Mortgage Trust 2004-2”, in which name the Owner Trustee may conduct
the business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued.

 

Section 2.02. Office. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in Delaware as
the Owner Trustee may designate by written notice to the Certificateholders and
the Depositor.

 

Section 2.03. Purposes and Powers. The purpose of the Trust is to engage in the
following activities:

 

(i) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Trust Agreement and to sell the Notes and the Certificates;

 

(ii) to pay the organizational, start-up and transactional expenses of the
Trust;

 

(iii) to assign, grant, transfer, pledge and convey the Mortgage Loans pursuant
to the Indenture and to hold, manage and distribute to the Certificateholder
pursuant to Section 5.01 herein, any portion of the Mortgage Loans released from
the Lien of, and remitted to the Trust pursuant to the Indenture;

 

(iv) to enter into and perform its obligations under the Basic Documents to
which it is to be a party;

 

(v) if directed by holders of Certificates representing more than 50% of the
beneficial interests in the Trust, sell the Trust Estate subsequent to the
discharge of the Indenture, all for the benefit of the holders of the
Certificates;

 

(vi) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

 

(vii) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.

 



--------------------------------------------------------------------------------

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Trust Agreement or the
Basic Documents.

 

Section 2.04. Appointment of Owner Trustee. The Depositor hereby appoints the
Owner Trustee as trustee of the Trust effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

 

Section 2.05. Initial Capital Contribution of Owner Trust Estate. The Depositor
hereby sells, assigns, transfers, conveys and sets over to the Trust, as of the
date hereof, the sum of $1. The Owner Trustee hereby acknowledges receipt in
trust from the Depositor, as of the date hereof, of the foregoing contribution,
which shall constitute the initial corpus of the Trust and shall be deposited in
the Certificate Distribution Account. The Owner Trustee also acknowledges on
behalf of the Trust the receipt in trust of the Mortgage Loans, the rights with
regard to the Corridor Contracts and the rights with respect to the
representations and warranties made by the Seller under the Mortgage Loan
Purchase Agreement which shall constitute the Owner Trust Estate.

 

Section 2.06. Declaration of Trust. The Owner Trustee hereby declares that it
shall hold the Owner Trust Estate in trust upon and subject to the conditions
set forth herein for the use and benefit of the Certificateholders, subject to
the obligations of the Trust under the Basic Documents. It is the intention of
the parties hereto that the Trust constitute a “statutory trust” under the
Statutory Trust Statute and that this Trust Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, for federal and state income and state and local franchise tax purposes,
the Trust (A) shall not be treated as (i) an association subject separately to
taxation as a corporation, (ii) a “publicly traded partnership” as defined in
Treasury Regulation Section 1.7704-1 or (iii) a “taxable mortgage pool” as
defined in Section 7701(i) of the Code, (B) shall, as of the Closing Date, be
disregarded as a separate entity (and if at any other time the Trust
Certificates are held by more than one person for federal income tax purposes,
shall be treated as a partnership), and (C) that each Class of Notes shall be
debt, and the provisions of this Agreement shall be interpreted to further this
intention. Except as otherwise provided in this Trust Agreement, the rights of
the Certificateholders will be those of equity owners of the Trust. Effective as
of the date hereof, the Owner Trustee shall have all rights, powers and duties
set forth herein and in the Statutory Trust Statute with respect to
accomplishing the purposes of the Trust.

 

Section 2.07. Liability of the Holders of the Certificates. The Holders of the
Certificates shall be jointly and severally liable directly to and shall
indemnify any injured party for all losses, claims, damages, liabilities and
expenses of the Trust and the Owner Trustee (including Expenses, to the extent
not paid out of the Owner Trust Estate) to the extent that the Holders of the
Certificates would be liable if the Trust were a corporation, and the Holders of
the Certificates were common stockholders in the corporation, under Delaware
corporate law; provided, however, that the Holders of the Certificates shall not
be liable for payments required to be made on the Notes or the Certificates, or
for any losses incurred by a Certificateholder in the capacity of an investor in
the Certificates or a Noteholder in the capacity of an investor in the Notes.
The Holders of the Certificates shall be liable for and shall promptly pay any
entity level taxes imposed on the Trust. In addition, any third party creditors
of the Trust (other than in connection with the obligations described in the
second preceding sentence for which the

 



--------------------------------------------------------------------------------

Holders of the Certificates shall not be liable) shall be deemed third party
beneficiaries of this paragraph. The obligations of the Holders of the
Certificates under this paragraph shall be evidenced by the Certificates.

 

Section 2.08. Title to Trust Property. Except with respect to the Mortgage
Loans, which will be assigned of record to the Indenture Trustee pursuant to the
Indenture, legal title to the Owner Trust Estate shall be vested at all times in
the Trust as a separate legal entity except where applicable law in any
jurisdiction requires title to any part of the Owner Trust Estate to be vested
in a trustee or trustees, in which case title shall be deemed to be vested in
the Owner Trustee, a co-trustee and/or a separate trustee, as the case may be.

 

Section 2.09. Situs of Trust. The Trust will be located and administered in the
State of Delaware. All bank accounts maintained by the Owner Trustee on behalf
of the Trust shall be located in the State of Delaware. The Trust shall not have
any employees in any state other than Delaware; provided, however, that nothing
herein shall restrict or prohibit the Owner Trustee from having employees within
or without the State of Delaware or taking actions outside the State of Delaware
in order to comply with Section 2.03. Payments will be received by the Trust
only in Delaware, Massachusetts or New York, and payments will be made by the
Trust only from Delaware, Massachusetts or New York. The only office of the
Trust will be at the Corporate Trust Office in Delaware or California.

 

Section 2.10. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

 

(i) The Depositor is duly organized and validly existing as a corporation in
good standing under the laws of the State of Delaware, with power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted.

 

(ii) The Depositor is duly qualified to do business as a foreign corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business shall require such qualifications and in which the failure to so
qualify would have a material adverse effect on the business, properties, assets
or condition (financial or other) of the Depositor.

 

(iii) The Depositor has the power and authority to execute and deliver this
Trust Agreement and to carry out its terms; the Depositor has full power and
authority to convey and assign the property to be conveyed and assigned to and
deposited with the Trust as part of the Owner Trust Estate and the Depositor has
duly authorized such conveyance and assignment and deposit to the Trust by all
necessary corporate action; and the execution, delivery and performance of this
Trust Agreement have been duly authorized by the Depositor by all necessary
corporate action.

 

(iv) The consummation of the transactions contemplated by this Trust Agreement
and the fulfillment of the terms hereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the articles of incorporation or
bylaws of the Depositor, or any indenture, agreement or other instrument to
which the Depositor is a party or by which it is bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to

 



--------------------------------------------------------------------------------

the terms of any such indenture, agreement or other instrument (other than
pursuant to the Basic Documents); nor violate any law or, to the best of the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties.

 

(v) The Trust is not required to register as an investment company under the
Investment Company Act and is not under the control of a Person required to so
register.

 

Section 2.11. Investment Company. Neither the Depositor nor any holder of a
Certificate shall take any action which would cause the Trust to become an
“investment company” which would be required to register under the Investment
Company Act.

 



--------------------------------------------------------------------------------

 

ARTICLE III

 

Conveyance of the Mortgage Loans;

Certificates

 

Section 3.01. Initial Ownership. Upon the formation of the Trust by the
contribution by the Depositor pursuant to Section 2.01 and until the conveyance
of the Mortgage Loans pursuant to Section 2.01 of the Sale and Servicing
Agreement and the issuance of the Certificates, and thereafter except as
otherwise permitted hereunder, the Depositor shall be the sole
Certificateholder.

 

Section 3.02. The Certificates. The Certificates shall be issued in the form of
one or more Certificates, each representing not less than a 10% Certificate
Percentage Interest. The Certificates shall initially be registered in the name
of HMB Acceptance Corp. The Certificates shall be executed on behalf of the
Trust by manual or facsimile signature of an authorized officer of the Owner
Trustee and authenticated in the manner provided in Section 3.03. Certificates
bearing the manual or facsimile signatures of individuals who were, at the time
when such signatures shall have been affixed, authorized to sign on behalf of
the Trust, shall be validly issued and entitled to the benefit of this Trust
Agreement, notwithstanding that such individuals or any of them shall have
ceased to be so authorized prior to the authentication and delivery of such
Certificates or did not hold such offices at the date of authentication and
delivery of such Certificates. A Person shall become a Certificateholder and
shall be entitled to the rights and subject to the obligations of a
Certificateholder hereunder upon such Person’s acceptance of a Certificate duly
registered in such Person’s name, pursuant to Section 3.04.

 

A transferee of a Certificate shall become a Certificateholder and shall be
entitled to the rights and subject to the obligations of a Certificateholder
hereunder upon such transferee’s acceptance of a Certificate duly registered in
such transferee’s name pursuant to and upon satisfaction of the conditions set
forth in Section 3.04.

 

Section 3.03. Authentication of Certificates. The Owner Trustee shall cause all
Certificates issued hereunder to be executed and authenticated on behalf of the
Trust, authenticated and delivered to or upon the written order of the
Depositor, signed by its chairman of the board, its president or any vice
president, without further corporate action by the Depositor, in authorized
denominations. No Certificate shall entitle its holder to any benefit under this
Trust Agreement or be valid for any purpose unless there shall appear on such
Certificate a certificate of authentication substantially in the form set forth
in Exhibit A, executed by the Owner Trustee or the Certificate Registrar by
manual signature; such authentication shall constitute conclusive evidence that
such Certificate shall have been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication.

 

Section 3.04. Registration of and Limitations on Transfer and Exchange of
Certificates. The Certificate Registrar shall keep or cause to be kept, a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Certificate Registrar shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.
The Indenture Trustee shall be the initial Certificate Registrar. If the
Certificate Registrar resigns or is removed, the Owner Trustee shall appoint a
successor Certificate Registrar.

 



--------------------------------------------------------------------------------

Subject to satisfaction of the conditions set forth below with respect to the
Certificate, upon surrender for registration of transfer of any Certificate at
the office or agency maintained pursuant to Section 3.08, the Owner Trustee or
the Certificate Registrar shall execute, authenticate and deliver in the name of
the designated transferee or transferees, one or more new Certificates in
authorized denominations of a like aggregate amount dated the date of
authentication by the Owner Trustee or the Certificate Registrar. At the option
of a Holder, Certificates may be exchanged for other Certificates of authorized
denominations of a like aggregate amount upon surrender of the Certificates to
be exchanged at the office or agency maintained pursuant to Section 3.08.

 

Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Certificate Registrar duly executed by the Holder or such
Holder’s attorney duly authorized in writing. Each Certificate surrendered for
registration of transfer or exchange shall be cancelled and subsequently
disposed of by the Certificate Registrar in accordance with its customary
practice.

 

No service charge shall be made for any registration of transfer or exchange of
Certificates, but the Owner Trustee or the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.

 

No Person shall become a Certificateholder until it shall establish its
non-foreign status by submitting to the Certificate Paying Agent an IRS Form W-9
and the Certificate of Non-Foreign Status set forth in Exhibit D hereto.

 

No transfer, sale, pledge or other disposition of a Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws or is made in accordance with said Act and laws. In the event of
any such transfer, the Certificate Registrar or the Depositor shall prior to
such transfer require the transferee to execute (A) either (i) an investment
letter in substantially the form attached hereto as Exhibit C (or in such form
and substance reasonably satisfactory to the Certificate Registrar and the
Depositor) which investment letter shall not be an expense of the Trust, the
Owner Trustee, the Certificate Registrar, the Master Servicer, the Securities
Administrator or the Depositor and which investment letter states that, among
other things, such transferee (a) is a “qualified institutional buyer” as
defined under Rule 144A, acting for its own account or the accounts of other
“qualified institutional buyers” as defined under Rule 144A, and (b) is aware
that the proposed transferor intends to rely on the exemption from registration
requirements under the Securities Act of 1933, as amended, provided by Rule 144A
or (ii) (a) a written Opinion of Counsel acceptable to and in form and substance
satisfactory to the Certificate Registrar and the Depositor that such transfer
may be made pursuant to an exemption, describing the applicable exemption and
the basis therefor, from said Act and laws or is being made pursuant to said Act
and laws, which Opinion of Counsel shall not be an expense of the Trust, the
Owner Trustee, the Certificate Registrar, the Master Servicer, the Securities
Administrator or the Depositor and (b) the transferee executes a representation
letter, substantially in the form of Exhibit F to the Agreement, and transferor
executes a representation letter, substantially in the form of Exhibit E hereto,
each acceptable to and in form and substance satisfactory to the Certificate
Registrar and the Depositor certifying the facts surrounding such transfer,
which representation letters shall not be an expense of the Trust, the Owner
Trustee, the

 



--------------------------------------------------------------------------------

Certificate Registrar, the Master Servicer, the Securities Administrator or the
Depositor and (B) the Certificate of Non-Foreign Status (in substantially the
form attached hereto as Exhibit D) acceptable to and in form and substance
reasonably satisfactory to the Certificate Registrar and the Depositor, which
certificate shall not be an expense of the Trust, the Owner Trustee, the
Certificate Registrar or the Depositor. The Holder of a Certificate desiring to
effect such transfer shall, and does hereby agree to, indemnify the Trust, the
Owner Trustee, the Certificate Registrar, the Master Servicer, the Securities
Administrator and the Depositor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.

 

No transfer of Certificates or any interest therein shall be made to any Person
unless the Depositor, the Owner Trustee and the Certificate Registrar are
provided with an Opinion of Counsel which establishes to the satisfaction of the
Depositor, the Owner Trustee, the Certificate Registrar and the Master Servicer
that the purchase of Certificates is permissible under applicable law, will not
constitute or result in any prohibited transaction under ERISA or Section 4975
of the Code and will not subject the Depositor, the Owner Trustee, the
Certificate Registrar, the Securities Administrator or the Master Servicer to
any obligation or liability (including obligations or liabilities under ERISA or
Section 4975 of the Code) in addition to those undertaken in this Agreement,
which Opinion of Counsel shall not be an expense of the Depositor, the Owner
Trustee, the Certificate Registrar, the Securities Administrator or the Master
Servicer. In lieu of such Opinion of Counsel, a Person acquiring such
Certificates may provide a certification in the form of Exhibit G to this
Agreement, which the Depositor, the Owner Trustee, the Certificate Registrar,
the Securities Administrator and the Master Servicer may rely upon without
further inquiry or investigation. Neither an Opinion of Counsel nor a
certification will be required in connection with the initial transfers of any
such Certificate by the Depositor to the Seller and by the Seller to HMB
Acceptance Corp. (in which case, the Depositor, the Seller and HMB Acceptance
Corp., as applicable, shall be deemed to have represented that such party is not
a Plan or a Person investing Plan Assets of any Plan).

 

No offer, sale, transfer, pledge, hypothecation or other disposition (including
any pledge, sale or transfer under a repurchase transaction or securities loan)
of any Certificate shall be made to any transferee unless, prior to such
disposition, the proposed transferor delivers to the Owner Trustee and the
Certificate Registrar an Opinion of Counsel, rendered by a law firm generally
recognized to be qualified to opine concerning the tax aspects of asset
securitization, to the effect that such transfer (including any disposition
permitted following any default under any pledge or repurchase transaction) will
not cause the Trust to be (i) treated as an association taxable as a corporation
for federal income tax and relevant state income and franchise tax purposes,
(ii) taxable as a taxable mortgage pool as defined in Section 7701(i) of the
Code or (iii) taxable as a “publicly traded partnership” as defined in Treasury
Regulation section 1.7704-1 for federal income tax purposes and relevant state
franchise or income tax purposes. Notwithstanding the foregoing, the provisions
of this paragraph shall not apply to the initial transfers of the Certificates
from the Issuer to the Depositor, the Depositor to the Seller and the Seller to
HMB Acceptance Corp.

 

No offer, sale, transfer or other disposition (including pledge) of any
Certificate shall be made to any affiliate of the Depositor or the Issuer, other
than the initial transfer of the Certificates to the Depositor and the
subsequent transfer of the Certificates to the Seller.

 



--------------------------------------------------------------------------------

Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificates. If (a) any
mutilated Certificate shall be surrendered to the Certificate Registrar, or if
the Certificate Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there shall be delivered
to the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then in the absence of
notice to the Certificate Registrar or the Owner Trustee that such Certificate
has been acquired by a bona fide purchaser, the Owner Trustee shall execute on
behalf of the Trust and the Owner Trustee or the Certificate Registrar, shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
denomination. In connection with the issuance of any new Certificate under this
Section 3.05, the Owner Trustee or the Certificate Registrar may require the
payment of a sum sufficient to cover any expenses of the Owner Trustee or the
Certificate Registrar (including fees and expenses of counsel) and any tax or
other governmental charge that may be imposed in connection therewith. Any
duplicate Certificate issued pursuant to this Section 3.05 shall constitute
conclusive evidence of ownership in the Trust, as if originally issued, whether
or not the lost, stolen or destroyed Certificate shall be found at any time.

 

Section 3.06. Persons Deemed Certificateholders. Prior to due presentation of a
Certificate for registration of transfer, the Owner Trustee, the Certificate
Registrar or any Certificate Paying Agent may treat the Person in whose name any
Certificate is registered in the Certificate Register as the owner of such
Certificate for the purpose of receiving distributions pursuant to Section 5.02
and for all other purposes whatsoever, and none of the Trust, the Owner Trustee,
the Certificate Registrar or any Certificate Paying Agent shall be bound by any
notice to the contrary.

 

Section 3.07. Access to List of Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Depositor,
the Certificate Paying Agent or the Owner Trustee, within 15 days after receipt
by the Certificate Registrar of a written request therefor from the Depositor,
the Certificate Paying Agent or the Owner Trustee, a list, in such form as the
Depositor, the Certificate Paying Agent or the Owner Trustee, as the case may
be, may reasonably require, of the names and addresses of the Certificateholders
as of the most recent Record Date. Each Holder, by receiving and holding a
Certificate, shall be deemed to have agreed not to hold any of the Trust, the
Depositor, the Certificate Paying Agent, the Certificate Registrar or the Owner
Trustee accountable by reason of the disclosure of its name and address,
regardless of the source from which such information was derived.

 

Section 3.08. Maintenance of Office or Agency. The Owner Trustee on behalf of
the Trust, shall maintain an office or offices or agency or agencies where
Certificates may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Owner Trustee in respect of the
Certificates and the Basic Documents may be delivered. The Owner Trustee
initially designates the office of the agent of the Indenture Trustee at U.S.
Bank National Association, US Bank Corporate Trust Services, One Federal Street,
3rd Floor, Boston, Massachusetts 02110 for purposes of such surrender and the
Corporate Trust Office of the Indenture Trustee as its office for purposes of
delivery of notices. The Owner Trustee shall give prompt written notice to the
Depositor, the Certificate Paying Agent, the Certificate Registrar and the
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.

 



--------------------------------------------------------------------------------

Section 3.09. Certificate Paying Agent. (a) The Certificate Paying Agent shall
make distributions to Certificateholders from the Certificate Distribution
Account on behalf of the Trust in accordance with the provisions of the
Certificates and Section 5.01 hereof from payments remitted to the Certificate
Paying Agent by the Indenture Trustee pursuant to Section 3.05 of the Indenture.
The Trust hereby appoints U.S. Bank National Association as Certificate Paying
Agent and U.S. Bank National Association hereby accepts such appointment and
further agrees that it will be bound by the provisions of this Trust Agreement
relating to the Certificate Paying Agent and shall:

 

(i) hold all sums held by it for the payment of amounts due with respect to the
Certificates in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided;

 

(ii) give the Owner Trustee notice of any default by the Trust of which a
Responsible Officer of the Certificate Paying Agent has actual knowledge in the
making of any payment required to be made with respect to the Certificates;

 

(iii) at any time during the continuance of any such default, upon the written
request of the Owner Trustee forthwith pay to the Owner Trustee on behalf of the
Trust all sums so held in Trust by such Certificate Paying Agent;

 

(iv) not resign from its position as Certificate Paying Agent so long as it is
Indenture Trustee except that it shall immediately resign as Certificate Paying
Agent and forthwith pay to the Owner Trustee on behalf of the Trust all sums
held by it in trust for the payment of Certificates if at any time it ceases to
meet the standards under this Section 3.09 required to be met by the Certificate
Paying Agent at the time of its appointment;

 

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Certificates of any applicable withholding
taxes imposed thereon and with respect to any applicable reporting requirements
in connection therewith; and

 

(vi) not institute bankruptcy proceedings against the Issuer in connection with
this Trust Agreement.

 

(b) The Trust may revoke such power and remove the Certificate Paying Agent if
it determines in its sole discretion that the Certificate Paying Agent shall
have failed to perform its obligations under this Trust Agreement in any
material respect. In the event that U.S. Bank National Association shall no
longer be the Certificate Paying Agent under this Trust Agreement and Paying
Agent under the Indenture, the Owner Trustee shall appoint a successor to act as
Certificate Paying Agent (which shall be a bank or trust company) and which
shall also be the successor Paying Agent under the Indenture. The Owner Trustee
shall cause such successor Certificate Paying Agent or any additional
Certificate Paying Agent appointed by the Owner Trustee to execute and deliver
to the Owner Trustee an instrument to the effect set forth in Section 3.09(a) as
it relates to the Certificate Paying Agent. The Certificate Paying Agent shall
return all unclaimed funds to the Trust and upon removal of a Certificate Paying
Agent such Certificate Paying Agent shall also return all funds in its
possession to the Trust. The provisions of Sections 6.01, 6.04, 6.05, 6.06,
6.07, 6.08 and 7.01 shall apply to the Certificate Paying Agent

 



--------------------------------------------------------------------------------

to the extent applicable. Any reference in this Agreement to the Certificate
Paying Agent shall include any co-paying agent unless the context requires
otherwise.

 

(c) The Certificate Paying Agent shall establish and maintain with itself a
trust account (the “Certificate Distribution Account”) in which the Certificate
Paying Agent shall deposit, on the same day as it is received from the Indenture
Trustee, each remittance received by the Certificate Paying Agent with respect
to payments made pursuant to the Indenture. The Certificate Paying Agent shall
make all distributions to Certificates, from moneys on deposit in the
Certificate Distribution Account, in accordance with Section 5.01 hereof. The
funds in the Certificate Distribution Account shall be held uninvested.

 



--------------------------------------------------------------------------------

 

ARTICLE IV

 

Authority and Duties of Owner Trustee

 

Section 4.01. General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Basic Documents to which the Trust is to be a party and
each certificate or other document attached as an exhibit to or contemplated by
the Basic Documents to which the Trust is to be a party and any amendment or
other agreement or instrument described herein, as evidenced conclusively by the
Owner Trustee’s execution thereof. In addition to the foregoing, the Owner
Trustee is authorized, but shall not be obligated, except as otherwise provided
in this Trust Agreement, to take all actions required of the Trust pursuant to
the Basic Documents.

 

Section 4.02. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Trust Agreement and the Basic Documents to which the Trust is
a party and to administer the Trust in the interest of the Certificateholders,
subject to the Basic Documents and in accordance with the provisions of this
Trust Agreement.

 

Section 4.03. Action upon Instruction.

 

(a) Subject to Article IV and in accordance with the terms of the Basic
Documents, the Certificateholders may by written instruction direct the Owner
Trustee in the management of the Trust. Such direction may be exercised at any
time by written instruction of the Certificateholders pursuant to Article IV.

 

(b) Notwithstanding the foregoing, the Owner Trustee shall not be required to
take any action hereunder or under any Basic Document if the Owner Trustee shall
have reasonably determined, or shall have been advised by counsel, that such
action is likely to result in liability on the part of the Owner Trustee or is
contrary to the terms hereof or of any Basic Document or is otherwise contrary
to law.

 

(c) Whenever the Owner Trustee is required to decide between alternative courses
of action permitted or required by the terms of this Trust Agreement or under
any Basic Document, or in the event that the Owner Trustee is unsure as to the
application of any provision of this Trust Agreement or any Basic Document or
any such provision is ambiguous as to its application, or is, or appears to be,
in conflict with any other applicable provision, or in the event that this Trust
Agreement permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee shall promptly give
notice (in such form as shall be appropriate under the circumstances) to the
Certificateholders requesting instruction as to the course of action to be
adopted, and to the extent the Owner Trustee acts in good faith in accordance
with any written instruction of the Certificateholders, the Owner Trustee shall
not be liable on account of such action to any Person. If the Owner Trustee
shall not have received appropriate instruction within 10 days of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking such action not inconsistent with this

 



--------------------------------------------------------------------------------

Trust Agreement or the Basic Documents, as it shall deem to be in the best
interests of the Certificateholders, and the Owner Trustee shall have no
liability to any Person for such action or inaction.

 

Section 4.04. No Duties Except as Specified under Specified Documents or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee is a party, except as expressly provided (i) in
accordance with the powers granted to and the authority conferred upon the Owner
Trustee pursuant to this Trust Agreement, (ii) in accordance with the Basic
Documents and (iii) in accordance with any document or instruction delivered to
the Owner Trustee pursuant to Section 4.03; and no implied duties or obligations
shall be read into this Trust Agreement or any Basic Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement many public office at anytime or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to prepare or file any Securities and Exchange Commission filing
for the Trust or to record this Trust Agreement or any Basic Document. The Owner
Trustee nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any liens on any part of the
Owner Trust Estate that result from actions by, or claims against, the Owner
Trustee that are not related to the ownership or the administration of the Owner
Trust Estate.

 

Section 4.05. Restrictions. (a) The Owner Trustee or the Depositor (or an
Affiliate thereof) shall not take any action (x) that is inconsistent with the
purposes of the Trust set forth in Section 2.03, (y) that, to the actual
knowledge of the Owner Trustee based on an Opinion of Counsel rendered by a law
firm generally recognized to be qualified to opine concerning the tax aspects of
asset securitization, would result in the Trust becoming taxable as a
corporation for federal income tax purposes or (z) would result in the amendment
or modification of the Basic Documents or this Trust Agreement. The
Certificateholders shall not direct the Owner Trustee to take action that would
violate the provisions of this Section 4.05.

 

(b) The Owner Trustee shall not convey or transfer any of the Trust’s properties
or assets, including those included in the Trust Estate, to any person unless
(a) it shall have received an Opinion of Counsel rendered by a law firm
generally recognized to be qualified to opine concerning the tax aspects of
asset securitization to the effect that such transaction will not have any
material adverse tax consequence to the Trust or any Certificateholder and (b)
such conveyance or transfer shall not violate the provisions of Section 3.16(b)
of the Indenture.

 

Section 4.06. Prior Notice to Certificateholders with Respect to Certain
Matters. With respect to the following matters, the Owner Trustee shall not take
action unless at least 30 days before the taking of such action, the Owner
Trustee shall have notified the Certificateholders in writing of the proposed
action and the Certificateholders shall not have notified the Owner Trustee in
writing prior to the 30th day after such notice is given that such
Certificateholders have withheld consent or provided alternative direction:

 

(a) the initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of cash distributions due and
owing under the Mortgage Loans) and the compromise of any action, claim or
lawsuit brought by or against the

 



--------------------------------------------------------------------------------

Trust (except with respect to the aforementioned claims or lawsuits for
collection of cash distributions due and owing under the Mortgage Loans);

 

(b) the election by the Trust to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Statutory Trust
Statute);

 

(c) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

 

(d) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interest of the Certificateholders; and

 

(e) the appointment pursuant to the Indenture of a successor Note Registrar,
Paying Agent or Indenture Trustee or pursuant to this Trust Agreement of a
successor Certificate Registrar or Certificate Paying Agent or the consent to
the assignment by the Note Registrar, Paying Agent, Indenture Trustee,
Certificate Registrar or Certificate Paying Agent of its obligations under the
Indenture or this Trust Agreement, as applicable.

 

Section 4.07. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholders to, except as expressly provided in the Basic Documents, sell
the Mortgage Loans after the termination of the Indenture. The Owner Trustee
shall take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholders.

 

Section 4.08. Action by Certificateholders with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Trust without the unanimous prior approval of all
Certificateholders and the consent of the Noteholders and the Owner Trustee and
the delivery to the Owner Trustee by each such Certificateholder of a
certificate certifying that such Certificateholder reasonably believes that the
Trust is insolvent. This paragraph shall survive for one year following
termination of this Trust Agreement.

 

Section 4.09. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or to refrain from taking any action
if such action or inaction would be contrary to any obligation of the Trust or
the Owner Trustee under this Trust Agreement or any of the Basic Documents or
would be contrary to Section 2.03, nor shall the Owner Trustee be obligated to
follow any such direction, if given.

 

Section 4.10. Majority Control. Except as expressly provided herein, any action
that may be taken by the Certificateholders under this Trust Agreement may be
taken by the Holders of Certificates evidencing not less than a majority
Percentage Interest of the Certificates. Except as expressly provided herein,
any written notice of the Certificateholders delivered pursuant to this Trust
Agreement shall be effective if signed by Holders of Certificates evidencing not
less than a majority Percentage Interest of the Certificates at the time of the
delivery of such notice.

 

Section 4.11. Optional Redemption. Upon receipt of written instructions provided
to the Owner Trustee by the Holder of the Certificates, or, if there is no
single Holder, the Majority Certificateholder, the Owner Trustee shall cause the
Issuer to redeem the Notes in accordance with Section 8.07 of the Indenture and
shall provide all necessary notices on behalf of the Issuer to effect the
foregoing, provided that such Holder or Holders shall deposit with the Indenture
Trustee an amount equal to the aggregate redemption price specified under
Section 8.07 of the Indenture. The Owner Trustee shall not have the power to
exercise the right of the Issuer to redeem the Notes pursuant to Section 8.07 of
the Indenture, except as provided above.

 



--------------------------------------------------------------------------------

 

ARTICLE V

 

Application of Trust Funds

 

Section 5.01. Distributions. (a) On each Payment Date, the Certificate Paying
Agent shall in accordance with the directions of the Securities Administrator
given pursuant to the Indenture distribute to the Certificateholders, on a pro
rata basis based on the Certificate Percentage Interests thereof, all funds on
deposit in the Certificate Distribution Account and available therefor (as
provided in Section 3.05 of the Indenture) for such Payment Date as reduced by
any amount owing to the Owner Trustee hereunder and any Expenses of the Trust
remaining unpaid.

 

(b) In the event that any withholding tax is imposed on the distributions (or
allocations of income) to a Certificateholder, such tax shall reduce the amount
otherwise distributable to the Certificateholder in accordance with this Section
5.01. The Certificate Paying Agent is hereby authorized and directed to retain
or cause to be retained from amounts otherwise distributable to the
Certificateholders sufficient funds for the payment of any tax that is legally
owed by the Trust (but such authorization shall not prevent the Owner Trustee
from contesting any such tax in appropriate proceedings, and withholding payment
of such tax, if permitted by law, pending the outcome of such proceedings). The
amount of any withholding tax imposed with respect to a Certificateholder shall
be treated as cash distributed to such Certificateholder at the time it is
withheld by the Certificate Paying Agent and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution (such as a distribution to a non-U.S.
Certificateholder), the Certificate Paying Agent may in its sole discretion
withhold such amounts in accordance with this paragraph (b).

 

(c) Distributions to Certificateholders shall be subordinated to the creditors
of the Trust, including the Noteholders.

 

Section 5.02. Method of Payment. Subject to Section 8.01(c), distributions
required to be made to Certificateholders on any Payment Date as provided in
Section 5.01 shall be made to each Certificateholder of record on the preceding
Record Date by wire transfer, in immediately available funds, to the account of
such Holder at a bank or other entity having appropriate facilities therefor, if
such Certificateholder shall have provided to the Certificate Registrar
appropriate written instructions at least five Business Days prior to such
Payment Date or, if not, by check mailed to such Certificateholder at the
address of such Holder appearing in the Certificate Register.

 

Section 5.03. Tax Returns. The Securities Administrator shall (a) maintain (or
cause to be maintained) the books of the Trust on a calendar year basis using
the accrual method of accounting, (b) deliver (or cause to be delivered) to each
Noteholder and Certificateholder as may be required by the Code and applicable
Treasury Regulations, such information as may be required to enable each
Certificateholder to prepare its federal and state income tax returns, (c)
prepare and file or cause to be prepared and filed such tax returns relating to
the Trust as may be required by the Code and applicable Treasury Regulations
(making such elections as may from time to time be required or appropriate under
any applicable state or federal statutes, rules or regulations) and (d) collect
or cause to be collected any withholding tax as described in and in accordance
with Section 5.01 of this Trust Agreement with respect to income or
distributions to

 



--------------------------------------------------------------------------------

Certificateholders and prepare or cause to be prepared the appropriate forms
relating thereto; provided, however, that the Securities Administrator shall not
be required to compute the Issuer’s gross income except to the extent it can do
so without unreasonable effort or expense based upon income statements furnished
to it and provided, further, that the Securities Administrator shall not be
required to prepare and file partnership tax returns on behalf of the Issuer
unless the Securities Administrator receives (i) an Opinion of Counsel
reasonably satisfactory to it (which shall not be at the Securities
Administrator’s expense, but shall be at the expense of the Depositor or other
party furnishing such opinion) as to the necessity of such filings, and (ii)
reasonable additional compensation for the preparation and filing of such
additional returns. The Owner Trustee hereby grants permission to the Securities
Administrator to sign all tax and information returns prepared by the Securities
Administrator pursuant to this Section 5.03 at the request of the Securities
Administrator, and in doing so shall rely entirely upon, and shall have no
liability for information or calculations provided by, the Securities
Administrator.

 

Section 5.04. Statements to Certificateholders. On each Payment Date, the
Securities Administrator shall make available to each Certificateholder the
statement or statements provided to the Owner Trustee by the Securities
Administrator pursuant to Section 7.05 of the Indenture with respect to such
Payment Date.

 



--------------------------------------------------------------------------------

 

ARTICLE VI

 

Concerning the Owner Trustee

 

Section 6.01. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Trust Agreement. The Owner Trustee
and the Certificate Paying Agent also agree to disburse all moneys actually
received by it constituting part of the Owner Trust Estate upon the terms of the
Basic Documents and this Trust Agreement. The Owner Trustee shall not be
answerable or accountable hereunder or under any Basic Document under any
circumstances, except (i) for its own willful misconduct, gross negligence or
bad faith or grossly negligent failure to act or (ii) in the case of the
inaccuracy of any representation or warranty contained in Section 6.03 expressly
made by the Owner Trustee. In particular, but not by way of limitation (and
subject to the exceptions set forth in the preceding sentence):

 

(a) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Certificateholders permitted under this Trust Agreement;

 

(b) No provision of this Trust Agreement or any Basic Document shall require the
Owner Trustee to expend or risk funds or otherwise incur any financial liability
in the performance of any of its rights, duties or powers hereunder or under any
Basic Document if the Owner Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured or provided to it;

 

(c) Under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes;

 

(d) The Owner Trustee shall not be responsible for or in respect of the validity
or sufficiency of this Trust Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Owner Trust Estate, or for or in respect of the validity
or sufficiency of the Basic Documents, the Notes, the Certificates, other than
the certificate of authentication on the Certificates, if executed by the Owner
Trustee and the Owner Trustee shall in no event assume or incur any liability,
duty, or obligation to any Noteholder or to any Certificateholder, other than as
expressly provided for herein or expressly agreed to in the Basic Documents;

 

(e) The execution, delivery, authentication and performance by it of this Trust
Agreement will not require the authorization, consent or approval of, the giving
of notice to, the filing or registration with, or the taking of any other action
with respect to, any governmental authority or agency;

 

(f) The Owner Trustee shall not be liable for the default or misconduct of the
Depositor, Indenture Trustee, Certificate Registrar or the Master Servicer under
any of the Basic Documents or otherwise and the Owner Trustee shall have no
obligation or liability to perform the obligations of the Trust under this Trust
Agreement or the Basic Documents that are required

 



--------------------------------------------------------------------------------

to be performed by the Indenture Trustee under the Indenture or the Seller under
the Mortgage Loan Purchase Agreement.

 

(g) The Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it or duties imposed by this Trust Agreement, or to
institute, conduct or defend any litigation under this Trust Agreement or
otherwise or in relation to this Trust Agreement or any Basic Document, at the
request, order or direction of any of the Certificateholders, unless such
Certificateholders have offered to the Owner Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities that may be
incurred by the Owner Trustee therein or thereby. The right of the Owner Trustee
to perform any discretionary act enumerated in this Trust Agreement or in any
Basic Document shall not be construed as a duty, and the Owner Trustee shall not
be answerable for other than its gross negligence or willful misconduct in the
performance of any such act.

 

Section 6.02. Furnishing of Documents. The Owner Trustee shall furnish to the
Securityholders promptly upon receipt of a written reasonable request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Trust under the
Basic Documents.

 

Section 6.03. Representations and Warranties. The Owner Trustee hereby
represents and warrants to the Depositor, for the benefit of the
Certificateholders, that:

 

(a) It is a banking corporation duly organized and validly existing in good
standing under the laws of the State of Delaware. It has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Trust Agreement;

 

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Trust Agreement, and this Trust Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Trust Agreement on its behalf;

 

(c) Neither the execution nor the delivery by it of this Trust Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound;

 

(d) This Trust Agreement assuming due authorization, execution and delivery by
the Owner Trustee and the Depositor, constitutes a valid, legal and binding
obligation of the Owner Trustee, enforceable against it in accordance with the
terms hereof subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law;

 

(e) The Owner Trustee is not in default with respect to any order or decree of
any court or any order, regulation or demand of any Federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the

 



--------------------------------------------------------------------------------

condition (financial or other) or operations of the Owner Trustee or its
properties or might have consequences that would materially adversely affect its
performance hereunder; and

 

(f) No litigation is pending or, to the best of the Owner Trustee’s knowledge,
threatened against the Owner Trustee which would prohibit its entering into this
Trust Agreement or performing its obligations under this Trust Agreement.

 

Section 6.04. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, note, or
other document or paper believed by it to be genuine and believed by it to be
signed by the proper party or parties. The Owner Trustee may accept a certified
copy of a resolution of the board of directors or other governing body of any
corporate party as conclusive evidence that such resolution has been duly
adopted by such body and that the same is in full force and effect. As to any
fact or matter the method of determination of which is not specifically
prescribed herein, the Owner Trustee may for all purposes hereof rely on a
certificate, signed by the president or any vice president or by the treasurer
or other authorized officers of the relevant party, as to such fact or matter
and such certificate shall constitute full protection to the Owner Trustee for
any action taken or omitted to be taken by it in good faith in reliance thereon.

 

(b) In the exercise or administration of the Trust hereunder and in the
performance of its duties and obligations under this Trust Agreement or the
Basic Documents, the Owner Trustee (i) may act directly or through its agents,
attorneys, custodians or nominees (including persons acting under a power of
attorney) pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents,
attorneys, custodians or nominees (including persons acting under a power of
attorney) if such persons have been selected by the Owner Trustee with
reasonable care, and (ii) may consult with counsel, accountants and other
skilled persons to be selected with reasonable care and employed by it. The
Owner Trustee shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not contrary to this Trust Agreement or
any Basic Document.

 

Section 6.05. Not Acting in Individual Capacity. Except as provided in this
Article VI, in accepting the trusts hereby created Wilmington Trust Company acts
solely as Owner Trustee hereunder and not in its individual capacity, and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Trust Agreement or any Basic Document shall look only to
the Owner Trust Estate for payment or satisfaction thereof.

 

Section 6.06. Owner Trustee Not Liable for Certificates or Related Documents.
The recitals contained herein and in the Certificates (other than the signatures
of the Owner Trustee on the Certificates) shall be taken as the statements of
the Depositor, and the Owner Trustee assumes no responsibility for the
correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Trust Agreement, of any Basic Document or of the
Certificates (other than the signatures of the Owner Trustee on the
Certificates) or the Notes, or of any Related Documents, or of MERS or the MERS®
System. The Owner Trustee shall at no time have any responsibility or liability
with respect to the sufficiency of the Owner Trust Estate or its ability to
generate the payments to be distributed to Certificateholders under this Trust
Agreement or the Noteholders under the Indenture, including compliance by the

 



--------------------------------------------------------------------------------

Depositor or the Seller with any warranty or representation made under any Basic
Document or in any related document or the accuracy of any such warranty or
representation, or any action of the Certificate Paying Agent, the Certificate
Registrar, the Indenture Trustee or the Securities Administrator taken in the
name of the Owner Trustee.

 

Section 6.07. Owner Trustee May Own Certificates and Notes. The Owner Trustee in
its individual or any other capacity may, subject to Section 3.04, become the
owner or pledgee of Certificates or Notes and may deal with the Depositor, the
Seller, the Certificate Paying Agent, the Certificate Registrar and the
Indenture Trustee in transactions with the same rights as it would have if it
were not Owner Trustee.

 

Section 6.08. Payments from Owner Trust Estate. All payments to be made by the
Owner Trustee under this Trust Agreement or any of the Basic Documents to which
the Owner Trustee is a party shall be made only from the income and proceeds of
the Owner Trust Estate or from other amounts required to be provided by the
Certificateholders and only to the extent that the Owner Trust shall have
received income or proceeds from the Owner Trust Estate or the
Certificateholders to make such payments in accordance with the terms hereof.
Wilmington Trust Company, in its individual capacity, shall not be liable for
any amounts payable under this Trust Agreement or any of the Basic Documents to
which the Owner Trustee is a party.

 

Section 6.09. Doing Business in Other Jurisdictions. Notwithstanding anything
contained herein to the contrary, neither Wilmington Trust Company nor the Owner
Trustee shall be required to take any action in any jurisdiction other than in
the State of Delaware if the taking of such action will, even after the
appointment of a co-trustee or separate trustee in accordance with Section 9.05
hereof, (i) require the consent or approval or authorization or order of or the
giving of notice to, or the registration with or the taking of any other action
in respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of the State of Delaware becoming
payable by Wilmington Trust Company; or (iii) subject Wilmington Trust Company
to personal jurisdiction in any jurisdiction other than the State of Delaware
for causes of action arising from acts unrelated to the consummation of the
transactions by Wilmington Trust Company or the Owner Trustee, as the case may
be, contemplated hereby.

 

Section 6.10. Liability of Certificate Registrar and Certificate Paying Agent.
All provisions affording protection or rights to or limiting the liability of
the Owner Trustee, including the provisions of this Agreement permitting the
Owner Trustee to resign, merge or consolidate, shall inure as well to the
Certificate Registrar and Certificate Paying Agent.

 



--------------------------------------------------------------------------------

 

ARTICLE VII

 

Compensation of Owner Trustee

 

Section 7.01. Owner Trustee’s Fees and Expenses. The Owner Trustee shall receive
as compensation for its services hereunder such fees as have been separately
agreed upon by the Owner Trustee and Master Servicer before the date hereof
pursuant to the Fee Agreement. In the event that the Master Servicer fails to
pay such fees on any Payment Date, the Owner Trustee shall be entitled to such
fee from funds on deposit in the Payment Account prior to any distributions to
the Noteholders on such Payment Date. Additionally, the Owner Trustee shall be
reimbursed from amounts on deposit in the Payment Account, in accordance with
Section 4.05(a)(x) of the Sale and Servicing Agreement for its reasonable
expenses hereunder and under the Basic Documents, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as the Owner Trustee may reasonably employ in connection
with the exercise and performance of its rights and its duties hereunder and
under the Basic Documents.

 

Section 7.02. Indemnification. The Depositor shall indemnify, defend and hold
harmless the Owner Trustee, the Certificate Registrar and the Certificate Paying
Agent, solely in its capacity as Certificate Registrar and Certificate Paying
Agent, and their respective successors, assigns, agents and servants
(collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, taxes, claims, actions and suits, and
any and all reasonable costs, expenses and disbursements (including reasonable
legal fees and expenses) of any kind and nature whatsoever (collectively,
“Expenses”) which may at any time be imposed on, incurred by, or asserted
against any Indemnified Party in any way relating to or arising out of this
Trust Agreement, the Basic Documents, the Owner Trust Estate, the administration
of the Owner Trust Estate or the action or inaction of the Owner Trustee, the
Certificate Registrar and the Certificate Paying Agent, solely in its capacity
as Certificate Paying Agent, hereunder, provided, that:

 

(i) the Depositor shall not be liable for or required to indemnify an
Indemnified Party, as applicable, from and against Expenses arising or resulting
from such Indemnified Party’s own willful misconduct, gross negligence or bad
faith or, as to the Owner Trustee, as a result of any inaccuracy of a
representation or warranty of the Owner Trustee contained in Section 6.03
expressly made by the Owner Trustee;

 

(ii) with respect to any such claim, the Indemnified Party shall have given the
Depositor written notice thereof promptly after the Indemnified Party shall have
actual knowledge thereof; provided, however, that failure to give such notice
shall not affect the indemnification of the Indemnified Party except to the
extent the Depositor is materially prejudiced by such failure;

 

(iii) while maintaining control over its own defense, the Depositor shall
consult with the Indemnified Party in preparing such defense; and

 

(iv) notwithstanding anything in this Agreement to the contrary, the Depositor
shall not be liable for settlement of any claim by an Indemnified Party entered
into without the prior consent of the Depositor which consent shall not be
unreasonably withheld.

 



--------------------------------------------------------------------------------

The indemnities contained in this Section shall survive the resignation or
termination of the Owner Trustee, the Certificate Registrar or the Certificate
Paying Agent or the termination of this Trust Agreement. In addition, upon
written notice to the Owner Trustee, the Certificate Registrar or the
Certificate Paying Agent and with the consent of the Owner Trustee, the
Certificate Registrar or the Certificate Paying Agent which consent shall not be
unreasonably withheld, the Depositor has the right to assume the defense of any
claim, action or proceeding against the Owner Trustee, the Certificate Registrar
or the Certificate Paying Agent.

 



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

Termination of Trust Agreement

 

Section 8.01. Termination of Trust Agreement. (a) This Trust Agreement (other
than Article VII) and the Trust shall terminate and be of no further force or
effect upon the earlier of (i) the final distribution of all moneys or other
property or proceeds of the Owner Trust Estate in accordance with the terms of
the Indenture and this Trust Agreement and (ii) the distribution of all of the
assets of the Owner Trust Estate, in accordance with written instructions
provided to the Owner Trustee by the Majority Certificateholder, following the
optional redemption of the Notes by the Certificateholder or Majority
Certificateholder, as applicable, pursuant to Section 8.07 of the Indenture;
provided in each case that all amounts owing to the Noteholders to the extent
payable from the Owner Trust Estate or proceeds thereof have been paid in full
and that all obligations under the Indenture have been discharged. The
bankruptcy, liquidation, dissolution, death or incapacity of any
Certificateholder shall not (x) operate to terminate this Trust Agreement or the
Trust or (y) entitle such Certificateholder’s legal representatives or heirs to
claim an accounting or to take any action or proceeding in any court for a
partition or winding up of all or any part of the Trust or the Owner Trust
Estate or (z) otherwise affect the rights, obligations and liabilities of the
parties hereto.

 

(b) Except as provided in Section 8.01(a), neither the Depositor nor any
Certificateholder shall be entitled to revoke or terminate the Trust.

 

(c) Notice of any termination of the Trust, specifying the Payment Date upon
which Certificateholders shall surrender their Certificates to the Certificate
Paying Agent for payment of the final distribution and cancellation, shall be
given by the Certificate Paying Agent by letter to Certificateholders mailed
within five Business Days of receipt of notice of the final payment on the Notes
from the Indenture Trustee, stating (i) the Payment Date upon or with respect to
which final payment of the Certificates shall be made upon presentation and
surrender of the Certificates at the office of the Certificate Paying Agent
therein designated, (ii) the amount of any such final payment and (iii) that the
Record Date otherwise applicable to such Payment Date is not applicable,
payments being made only upon presentation and surrender of the Certificates at
the office of the Certificate Payment Agent therein specified. The Certificate
Paying Agent shall give such notice to the Owner Trustee and the Certificate
Registrar at the time such notice is given to Certificateholders. Upon
presentation and surrender of the Certificates, the Certificate Paying Agent
shall cause to be distributed to Certificateholders amounts distributable on
such Payment Date pursuant to Section 5.01.

 

In the event that all of the Certificateholders shall not surrender their
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Certificate Paying Agent shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. Subject to applicable laws with respect to escheat of funds, if within
one year following the Payment Date on which final payment of the Certificates
was to have been made pursuant to Section 3.03 of the Indenture, all the
Certificates shall not have been surrendered for cancellation, the Certificate
Paying Agent may take appropriate steps, or may appoint an agent to

 



--------------------------------------------------------------------------------

take appropriate steps, to contact the remaining Certificateholders concerning
surrender of their Certificates, and the cost thereof shall be paid out of the
funds and other assets that shall remain subject to this Trust Agreement. Any
funds remaining in the Certificate Distribution Account after exhaustion of such
remedies shall be distributed by the Certificate Paying Agent to the Depositor.

 

(d) Upon the winding up of the Trust and its termination, the Owner Trustee
shall cause the Certificate of Trust to be cancelled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810(c) of the Statutory Trust Statute.

 



--------------------------------------------------------------------------------

 

ARTICLE IX

 

Successor Owner Trustees and Additional Owner Trustees

 

Section 9.01. Eligibility Requirements for Owner Trustee. The Owner Trustee
shall at all times be a corporation satisfying the provisions of Section 3807(a)
of the Statutory Trust Statute; authorized to exercise corporate trust powers;
having a combined capital and surplus of at least $50,000,000 and subject to
supervision or examination by federal or state authorities; and having (or
having a parent that has) a rating of at least Baa3 by Moody’s and/or at least
BBB- by Standard and Poor’s or is otherwise acceptable to the Rating Agencies.
If such corporation shall publish reports of condition at least annually
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section 9.01, the Owner Trustee shall resign immediately
in the manner and with the effect specified in Section 9.02.

 

Section 9.02. Replacement of Owner Trustee. The Owner Trustee may at any time
resign and be discharged from the trusts hereby created by giving 30 days prior
written notice thereof to the Depositor. Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Owner Trustee, by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and to the successor Owner Trustee. If
no successor Owner Trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Owner Trustee may petition any court of competent jurisdiction for the
appointment of a successor Owner Trustee.

 

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 9.01 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
may remove the Owner Trustee.

 

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 9.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide notice of such resignation
or removal of the Owner Trustee to each of the Rating Agencies.

 

Section 9.03. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 9.02 shall execute, acknowledge and deliver to the Indenture
Trustee and to its predecessor Owner Trustee an instrument accepting such
appointment under this Trust Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall

 



--------------------------------------------------------------------------------

become effective, and such successor Owner Trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor under this Trust Agreement, with like
effect as if originally named as Owner Trustee. The predecessor Owner Trustee
shall upon payment of its fees and expenses deliver to the successor Owner
Trustee all documents and statements and monies held by it under this Trust
Agreement; and the predecessor Owner Trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Owner Trustee all such rights,
powers, duties and obligations.

 

No successor Owner Trustee shall accept appointment as provided in this Section
9.03 unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 9.01.

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 9.03, the Owner Trustee shall mail notice thereof to all
Certificateholders, the Indenture Trustee, the Noteholders and the Rating
Agencies.

 

Section 9.04. Merger or Consolidation of Owner Trustee. Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding;
provided, that such Person shall be eligible pursuant to Section 9.01 and,
provided, further, that the Owner Trustee shall mail notice of such merger or
consolidation to the Rating Agencies.

 

Section 9.05. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Trust Agreement, at any time, for the purpose of
meeting any legal requirements of any jurisdiction in which any part of the
Owner Trust Estate may at the time be located, the Owner Trustee shall have the
power and shall execute and deliver all instruments to appoint one or more
Persons to act as co-trustee, jointly with the Owner Trustee, or as separate
trustee or trustees, of all or any part of the Owner Trust Estate, and to vest
in such Person, in such capacity, such title to the Trust or any part thereof
and, subject to the other provisions of this Section, such powers, duties,
obligations, rights and trusts as the Owner Trustee may consider necessary or
desirable. No co-trustee or separate trustee under this Trust Agreement shall be
required to meet the terms of eligibility as a successor Owner Trustee pursuant
to Section 9.01 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 9.03.

 

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

 

(a) All rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in

 



--------------------------------------------------------------------------------

which event such rights, powers, duties and obligations (including the holding
of title to the Owner Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

 

(b) No trustee under this Trust Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Trust Agreement; and

 

(c) The Owner Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Trust Agreement and the
conditions of this Article. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Owner
Trustee or separately, as may be provided therein, subject to all the provisions
of this Trust Agreement, specifically including every provision of this Trust
Agreement relating to the conduct of, affecting the liability of, or affording
protection to, the Owner Trustee. Each such instrument shall be filed with the
Owner Trustee.

 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Trust
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.

 



--------------------------------------------------------------------------------

 

ARTICLE X

 

Miscellaneous

 

Section 10.01. Amendments. (a) This Trust Agreement may be amended from time to
time by the parties hereto as specified in this Section, provided that any
amendment, except as provided in subparagraph (e) below, be accompanied by an
Opinion of Counsel addressed to the Owner Trustee, the Certificate Registrar and
the Certificate Paying Agent and obtained by the Depositor to the effect that
such amendment (i) complies with the provisions of this Section and (ii) would
not cause the Trust to be subject to an entity level tax for federal income tax
purposes.

 

(b) If the purpose of the amendment (as detailed therein) is to correct any
mistake, eliminate any inconsistency, cure any ambiguity or deal with any matter
not covered (i.e. to give effect to the intent of the parties and, if
applicable, to the expectations of the Holders), it shall not be necessary to
obtain the consent of any Noteholders or Certificateholders, but the Owner
Trustee, the Certificate Registrar and the Certificate Paying Agent shall be
furnished with (A) a letter from each of the Rating Agencies that the amendment
will not result in the downgrading or withdrawal of the rating then assigned to
any Note or the rating then assigned to any Note or (B) an Opinion of Counsel
obtained by the Depositor to the effect that such action will not adversely
affect in any material respect the interests of any Noteholders or
Certificateholders.

 

(c) If the purpose of the amendment is to prevent the imposition of any federal
or state taxes at any time that any Security is outstanding, it shall not be
necessary to obtain the consent of any Noteholders or Certificateholders, but
the Owner Trustee, the Certificate Registrar and the Certificate Paying Agent
shall be furnished with an Opinion of Counsel obtained by the Depositor that
such amendment is necessary or helpful to prevent the imposition of such taxes
and is not materially adverse to any Noteholders or Certificateholders.

 

(d) If the purpose of the amendment is to add or eliminate or change any
provision of the Trust Agreement other than as contemplated in (b) and (c)
above, the amendment shall require (A) an Opinion of Counsel obtained by the
Depositor to the effect that such action will not adversely affect in any
material respect the interests of any Noteholders or Certificateholders and (B)
either (a) a letter from each of the Rating Agencies that the amendment will not
result in the downgrading or withdrawal of the rating then assigned to any Note
or (b) the consent of Holders of Certificates evidencing a majority Percentage
Interest of the Certificates and the consent of Noteholders representing at
least 51% of the Note Principal Balance of the Notes; provided, however, that no
such amendment shall (i) reduce in any manner the amount of, or delay the timing
of, payments received that are required to be distributed on any Certificate
without the consent of the related Certificateholder, or (ii) reduce the
aforesaid percentage of Certificates the Holders of which are required to
consent to any such amendment, without the consent of the Holders of all such
Certificates then outstanding.

 

(e) If the purpose of the amendment is to provide for the holding of any of the
Certificates in book-entry form, it shall require the consent of Holders of all
such Certificates then outstanding; provided, that the Opinion of Counsel
specified in subparagraph (a) above shall not be required.

 

(f) If the purpose of the amendment is to provide for the issuance of additional
certificates representing an interest in the Trust, it shall not be necessary to
obtain the consent of

 



--------------------------------------------------------------------------------

any Noteholders or Certificateholders, but the Owner Trustee, the Certificate
Registrar and the Certificate Paying Agent shall be furnished with (A) an
Opinion of Counsel obtained by the Depositor to the effect that such action will
not adversely affect in any material respect the interests of any Noteholders or
Certificateholders and (B) a letter from each of the Rating Agencies that the
amendment will not result in the downgrading or withdrawal of the rating then
assigned to any Notes.

 

(g) Promptly after the execution of any such amendment or consent, the Depositor
shall furnish written notification of the substance of such amendment or consent
to each Certificateholder, the Indenture Trustee and the Rating Agencies. It
shall not be necessary for the consent of Certificateholders, Noteholders or the
Indenture Trustee pursuant to this Section 10.01 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof. The manner of obtaining such consents (and
any other consents of Certificateholders provided for in this Trust Agreement or
in any other Basic Document) and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
requirements as the Owner Trustee may prescribe.

 

(h) In connection with the execution of any amendment to any agreement to which
the Trust is a party, other than this Trust Agreement, the Owner Trustee, the
Certificate Registrar and the Certificate Paying Agent shall be entitled to
receive and conclusively rely upon an Opinion of Counsel to the effect that such
amendment is authorized or permitted by the documents subject to such amendment
and that all conditions precedent in the Basic Documents for the execution and
delivery thereof by the Trust or the Owner Trustee, as the case may be, have
been satisfied.

 

(i) No amendment or agreement affecting the rights or duties of the Certificate
Registrar or the Certificate Paying Agent may be entered into without the
consent of the affected party.

 

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State of the State of Delaware.

 

Section 10.02. No Legal Title to Owner Trust Estate. The Certificateholders
shall not have legal title to any part of the Owner Trust Estate solely by
virtue of their status as a Certificateholder. The Certificateholders shall be
entitled to receive distributions with respect to their undivided beneficial
interest therein only in accordance with Articles V and VIII. No transfer, by
operation of law or otherwise, of any right, title or interest of the
Certificateholders to and in their ownership interest in the Owner Trust Estate
shall operate to terminate this Trust Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Owner Trust Estate.

 

Section 10.03. Limitations on Rights of Others. Except for Section 2.07, the
provisions of this Trust Agreement are solely for the benefit of the Owner
Trustee, the Depositor, the Certificateholders and, to the extent expressly
provided herein, the Indenture Trustee and the Noteholders, and nothing in this
Trust Agreement (other than Section 2.07), whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or

 



--------------------------------------------------------------------------------

claim in the Owner Trust Estate or under or in respect of this Trust Agreement
or any covenants, conditions or provisions contained herein.

 

Section 10.04. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given upon
receipt, to the Owner Trustee at: Wilmington Trust Company, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890; Attention: Corporate Trust
Administration; to the Depositor at: Structured Asset Mortgage Investments II
Inc., 383 Madison Avenue, New York, New York 10179; Attention: Legal; to the
Indenture Trustee, the Certificate Registrar and the Certificate Paying Agent at
the Corporate Trust Office of the Indenture Trustee; to Standard & Poor’s at: 55
Water Street, New York, New York 10041; to Moody’s Investors Service, Inc., 99
Church Street, 4th Floor, New York, New York 10001; or, as to each party, at
such other address as shall be designated by such party in a written notice to
each other party.

 

(b) Any notice required or permitted to be given to a Certificateholder shall be
given by first-class mail, postage prepaid, at the address of such Holder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Trust Agreement shall be conclusively presumed to have been
duly given, whether or not the Certificateholder receives such notice.

 

(c) A copy of any notice delivered to the Owner Trustee or the Trust shall also
be delivered to the Depositor.

 

Section 10.05. Severability. Any provision of this Trust Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.06. Separate Counterparts. This Trust Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 10.07. Successors and Assigns. All representations, warranties,
covenants and agreements contained herein shall be binding upon, and inure to
the benefit of, each of the Depositor, the Owner Trustee and its successors, and
each Certificateholder and its successors and permitted assigns, all as herein
provided. Any request, notice, direction, consent, waiver or other instrument or
action by a Certificateholder shall bind the successors and assigns of such
Certificateholder.

 

Section 10.08. No Petition. The Owner Trustee, by entering into this Trust
Agreement and each Certificateholder, by accepting a Certificate, hereby
covenant and agree that they will not at any time institute against the
Depositor or the Trust, or join in any institution against the Depositor or the
Trust of, any bankruptcy proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations to the
Certificates, the Notes, this Trust Agreement or any of the Basic Documents.
This Section shall survive for one year following the termination of this Trust
Agreement.

 



--------------------------------------------------------------------------------

Section 10.09. No Recourse. Each Certificateholder by accepting a Certificate
acknowledges that such Certificateholder’s Certificates represent beneficial
interests in the Trust only and do not represent interests in or obligations of
the Depositor, the Seller, the Owner Trustee, the Indenture Trustee, the
Certificate Registrar, the Certificate Paying Agent or any Affiliate thereof and
no recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated in this Trust Agreement, the Certificates or
the Basic Documents.

 

Section 10.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

Section 10.11. GOVERNING LAW. THIS TRUST AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10.12. Integration. This Trust Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

 

Section 10.13. Obligations. The execution and delivery of this Trust Agreement
by U.S. Bank National Association is not in its individual capacity but solely
in its capacity as Indenture Trustee, and solely for purposes of its appointment
and agreement to serve as Certificate Registrar and Certificate Paying Agent.
Other than its duties as Administrator set forth in the Administration
Agreement, the Indenture Trustee shall have no duties or obligations under this
Agreement except for those duties expressly set forth in this Agreement as
duties of the Certificate Registrar or Certificate Paying Agent, and no implied
duties shall be read into this Agreement on the part of the Indenture Trustee
(or Certificate Paying Agent or Certificate Registrar). In entering into this
Agreement and with respect to all matters arising under this Agreement, the
Indenture Trustee shall enjoy and be protected by all of the rights, powers,
benefits, immunities, indemnities and other protections granted to it under
Article VI of the Indenture, whether acting in its capacity as Certificate
Registrar or as Certificate Paying Agent.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Depositor and the Owner Trustee have caused their names
to be signed hereto by their respective officers thereunto duly authorized, all
as of the day and year first above written.

 

STRUCTURED ASSET MORTGAGE INVESTMENT II INC.,

as Depositor

By:   /s/ Sara Bonesteel

Name:

  Sara Bonesteel

Title:

  Vice President

WILMINGTON TRUST COMPANY,

as Owner Trustee

By:   /s/ Heather L. Williamson

Name:

  Heather L. Williamson

Title:

  Financial Services Officer

U.S. BANK NATIONAL ASSOCIATION (acting not individually but solely as Indenture
Trustee),

as Certificate Registrar

and Certificate Paying Agent

By:   /s/ Vaneta I. Bernard

Name:

  Vaneta I. Bernard

Title:

  Vice President

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Certificate

 

[FACE]

 

THIS CERTIFICATE IS SUBORDINATE TO THE NOTES AS DESCRIBED IN THE INDENTURE.

 

NO TRANSFER OF THIS CERTIFICATE SHALL BE MADE UNLESS THE CERTIFICATE REGISTRAR
SHALL HAVE RECEIVED AN OPINION OF COUNSEL AS DESCRIBED IN THE TRUST AGREEMENT.

 

NO TRANSFER OF THIS CERTIFICATE SHALL BE MADE UNLESS THE CERTIFICATE REGISTRAR
SHALL HAVE RECEIVED A CERTIFICATE OF NON-FOREIGN STATUS CERTIFYING AS TO THE
TRANSFEREE’S STATUS AS A U.S. PERSON OR CORPORATION UNDER U.S. LAW.

 

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS WHICH ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 3.04 OF THE TRUST AGREEMENT REFERRED TO HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE SHALL BE MADE UNLESS THE CERTIFICATE REGISTRAR
SHALL HAVE RECEIVED EITHER (i) A REPRESENTATION LETTER FROM THE TRANSFEREE OF
THIS CERTIFICATE TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT
PLAN SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR A PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF
ANY SUCH PLAN, OR (ii) IF THIS CERTIFICATE IS PRESENTED FOR REGISTRATION IN THE
NAME OF A PLAN SUBJECT TO ERISA, OR SECTION 4975 OF THE CODE (OR COMPARABLE
PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), OR A TRUSTEE OF ANY SUCH PLAN, OR ANY
OTHER PERSON WHO IS USING THE ASSETS OF ANY SUCH PLAN TO EFFECT SUCH
ACQUISITION, AN OPINION OF COUNSEL TO THE EFFECT THAT THE PURCHASE OF
CERTIFICATES IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN ANY PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE AND WILL
NOT SUBJECT THE DEPOSITOR, THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR OR THE
MASTER SERVICER TO ANY OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR
LIABILITIES UNDER ERISA OR SECTION 4975 OF THE CODE) IN ADDITION TO THOSE
UNDERTAKEN IN THE TRUST

 

A-1



--------------------------------------------------------------------------------

AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE DEPOSITOR,
THE OWNER TRUSTEE, THE CERTIFICATE REGISTRAR, THE SECURITIES ADMINISTRATOR OR
THE MASTER SERVICER.

 

THIS CERTIFICATE DOES NOT REPRESENT AN INTEREST IN OR OBLIGATION OF THE SELLER,
THE CERTIFICATE REGISTRAR, THE CERTIFICATE PAYING AGENT, THE DEPOSITOR, THE
MASTER SERVICER, THE INDENTURE TRUSTEE, OR THE OWNER TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES, EXCEPT AS EXPRESSLY PROVIDED IN THE TRUST AGREEMENT OR
THE BASIC DOCUMENTS.

 

A-2



--------------------------------------------------------------------------------

 

Certificate No.                     

    

Cut-off Date: October 1, 2004

    

Date of Amended and Restated

Trust Agreement:

October 29, 2004

  

First Payment Date:

November 25, 2004

Master Servicer:

Wells Fargo Bank, National

Association

  

Certificate Interest Rate:

Weighted Average Pass-Through

Rate

 

HOMEBANC MORTGAGE TRUST Series 2004-2

 

Evidencing a fractional undivided equity interest in the Owner Trust Estate, the
property of which consists primarily of the Mortgage Loans in HomeBanc Mortgage
Trust 2004-2 (the “Trust”), a Delaware statutory trust formed by STRUCTURED
ASSET MORTGAGE INVESTMENT II INC., as depositor, pursuant to the Trust Agreement
referred to below.

 

This certifies that                      is the registered owner of the
Percentage Interest represented hereby.

 

The Trust was created pursuant to a Short Form Trust Agreement, dated as of
October 21, 2004, between the Depositor and Wilmington Trust Company, as owner
trustee (the “Owner Trustee”, which term includes any successor entity under the
Trust Agreement) (the “Short Form Trust Agreement”) as amended and restated by
the Amended and Restated Trust Agreement dated as of October 29, 2004 (as
amended and supplemented from time to time, together with the Short Form Trust
Agreement, the “Trust Agreement”) among the Depositor, the Owner Trustee and
U.S. Bank National Association, as certificate registrar and certificate paying
agent, a summary of certain of the pertinent provisions of which is set forth
hereinafter. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Trust Agreement, to which Trust Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.

 

This Certificate is one of a duly authorized issue of Trust Certificates, Series
2004-2 (herein called the “Certificates”) issued under the Trust Agreement to
which reference is hereby made for a statement of the respective rights
thereunder of the Depositor, the Owner Trustee and the Holders of the
Certificates and the terms upon which the Certificates are executed and
delivered. All terms used in this Certificate which are defined in the Trust
Agreement shall have the meanings assigned to them in the Trust Agreement. The
Owner Trust Estate consists of the Mortgage Loans in the HomeBanc Mortgage Trust
2004-2. The rights of the Holders of the Certificates are subordinated to the
rights of the Holders of the Notes, as set forth in the Indenture.

 

There will be distributed on the 25th day of each month or, if such 25th day is
not a Business Day, the next Business Day (each, a “Payment Date”), commencing
on November 25, 2004, to the Person in whose name this Certificate is registered
at the close of business on the

 

A-3



--------------------------------------------------------------------------------

last Business Day of the month immediately preceding such Payment Date (the
“Record Date”), such Certificateholder’s Percentage Interest in the amount to be
distributed to Certificateholders on such Payment Date.

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Payment Account that have been
released from the Lien of the Indenture for payment hereunder and that neither
the Owner Trustee in its individual capacity nor the Depositor is personally
liable to the Certificateholders for any amount payable under this Certificate
or the Trust Agreement or, except as expressly provided in the Trust Agreement,
subject to any liability under the Trust Agreement.

 

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, dated as of October 29,
2004, between the Trust, U.S. Bank National Association, as Indenture Trustee
and Wells Fargo Bank, National Association, as Securities Administrator (the
“Indenture”).

 

The Depositor and each Certificateholder, by acceptance of a Certificate, agree
to treat, and to take no action inconsistent with the treatment of, the
Certificates for federal, state and local income tax purposes as an equity
interest in the Trust.

 

Each Certificateholder, by its acceptance of a Certificate, covenants and agrees
that such Certificateholder will not at any time institute against the
Depositor, or join in any institution against the Depositor or the Trust of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Certificates, the
Notes, the Trust Agreement or any of the Basic Documents.

 

Distributions on this Certificate will be made as provided in the Trust
Agreement by the Certificate Paying Agent by wire transfer or check mailed to
the Certificateholder of record in the Certificate Register without the
presentation or surrender of this Certificate or the making of any notation
hereon. Except as otherwise provided in the Trust Agreement and notwithstanding
the above, the final distribution on this Certificate will be made after due
notice by the Certificate Paying Agent of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
maintained by the Certificate Registrar for that purpose by the Trust, as
provided in Section 3.08 of the Trust Agreement.

 

Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency specified
in such notice.

 

No transfer, sale, pledge or other disposition of a Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws or is made in accordance with said Act and laws. In the event of
any such transfer, the Certificate Registrar or the Depositor shall prior to
such transfer require the transferee to execute (A) either (i) (a) an investment
letter in substantially the form attached to the Agreement as Exhibit C (or in
such form and substance

 

A-4



--------------------------------------------------------------------------------

reasonably satisfactory to the Certificate Registrar and the Depositor) which
investment letter shall not be an expense of the Trust, the Owner Trustee, the
Securities Administrator, the Certificate Registrar, the Master Servicer or the
Depositor and which investment letter states that, among other things, such
transferee (1) is a “qualified institutional buyer” as defined under Rule 144A,
acting for its own account or the accounts of other “qualified institutional
buyers” as defined under Rule 144A, and (2) is aware that the proposed
transferor intends to rely on the exemption from registration requirements under
the Securities Act of 1933, as amended, provided by Rule 144A or (ii) (a) a
written Opinion of Counsel acceptable to and in form and substance satisfactory
to the Certificate Registrar and the Depositor that such transfer may be made
pursuant to an exemption, describing the applicable exemption and the basis
therefor, from said Act and laws or is being made pursuant to said Act and laws,
which Opinion of Counsel shall not be an expense of the Trust, the Owner
Trustee, the Securities Administrator, the Certificate Registrar, the Master
Servicer or the Depositor and (b) the transferee executes a representation
letter, substantially in the form of Exhibit D to the Agreement, and the
transferor executes a representation letter, substantially in the form of
Exhibit E to the Agreement, each acceptable to and in form and substance
satisfactory to the Certificate Registrar and the Depositor certifying the facts
surrounding such transfer, which representation letters shall not be an expense
of the Trust, the Owner Trustee, the Securities Administrator, the Certificate
Registrar, the Master Servicer or the Depositor and (B) the Certificate of
Non-Foreign Status (in substantially the form attached to the Agreement as
Exhibit D) acceptable to and in form and substance reasonably satisfactory to
the Certificate Registrar and the Depositor, which certificate shall not be an
expense of the Trust, the Owner Trustee, the Securities Administrator, the
Certificate Registrar or the Depositor. The Holder of a Certificate desiring to
effect such transfer shall, and does hereby agree to, indemnify the Trust, the
Owner Trustee, the Indenture Trustee, the Certificate Paying Agent, the
Certificate Registrar, the Master Servicer and the Depositor against any
liability that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.

 

No transfer of Certificates or any interest therein shall be made to any Person
unless the Depositor, the Owner Trustee, the Securities Administrator, the
Certificate Registrar and the Master Servicer are provided with an Opinion of
Counsel which establishes to the satisfaction of the Depositor, the Owner
Trustee, the Securities Administrator, the Certificate Registrar and the Master
Servicer that the purchase of Certificates is permissible under applicable law,
will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code and will not subject the Depositor, the Owner Trustee,
the Securities Administrator, the Certificate Registrar or the Master Servicer
to any obligation or liability (including obligations or liabilities under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Trust
Agreement, which Opinion of Counsel shall not be an expense of the Depositor,
the Owner Trustee, the Securities Administrator, the Certificate Registrar or
the Master Servicer. In lieu of such Opinion of Counsel, a Person may provide a
certification in the form of Exhibit G to the Agreement, which the Depositor,
the Owner Trustee, the Securities Administrator, the Certificate Registrar and
the Master Servicer may rely upon without further inquiry or investigation.
Neither an Opinion of Counsel nor a certification will be required in connection
with the initial transfer of any such Certificate by the Depositor to an
affiliate of the Depositor (in which case, the Depositor or any affiliate
thereof shall have deemed to have represented that such affiliate is not a Plan
or a Person investing Plan Assets of any Plan) and the Owner Trustee shall be
entitled to

 

A-5



--------------------------------------------------------------------------------

conclusively rely upon a representation (which, upon the request of the Owner
Trustee, shall be a written representation) from the Depositor of the status of
such transferee as an affiliate of the Depositor.

 

No offer, sale, transfer, pledge, hypothecation or other disposition (including
any pledge, sale or transfer under a repurchase transaction or securities loan)
of any Certificate shall be made to any transferee unless, prior to such
disposition, the proposed transferor delivers to the Owner Trustee an Opinion of
Counsel, rendered by a law firm generally recognized to be qualified to opine
concerning the tax aspects of asset securitization, to the effect that such
transfer (including any disposition permitted following any default under any
pledge or repurchase transaction) will not cause the Trust to be (i) treated as
an association taxable as a corporation for federal income tax and relevant
state income and franchise tax purposes, (ii) taxable as a taxable mortgage pool
as defined in Section 7701(i) of the Code or (iii) taxable as a “publicly traded
partnership” as defined in Treasury Regulation section 1.7704-1 for federal
income tax purposes and relevant state franchise or income tax purposes.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, or an authenticating agent by manual
signature, this Certificate shall not entitle the Holder hereof to any benefit
under the Trust Agreement or be valid for any purpose.

 

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

A-6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Certificate to be duly executed.

 

           

HOMEBANC MORTGAGE TRUST SERIES 2004-2

BY: WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee

Dated: October 29, 2004

          By:                         Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Certificates referred to in the within mentioned Agreement.

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee By:        

Authorized Signatory

or      

,

   

as Authenticating Agent of the Trust

   

By:

           

Authorized Signatory

   

 

A-7



--------------------------------------------------------------------------------

 

[REVERSE OF CERTIFICATE]

 

The Certificates do not represent an obligation of, or an interest in, the
Depositor, the Seller, the Master Servicer, the Servicer, the Special Servicer,
the Securities Administrator, the Indenture Trustee, the Certificate Paying
Agent, the Certificate Registrar, the Owner Trustee or any Affiliates of any of
them and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated herein or in the Trust Agreement or the
Basic Documents. In addition, this Certificate is not guaranteed by any
governmental agency or instrumentality and is limited in right of payment to
certain collections and recoveries with respect to the Mortgage Loans, all as
more specifically set forth herein and in the Trust Agreement. A copy of the
Trust Agreement may be examined by any Certificateholder upon written request
during normal business hours at the principal office of the Depositor and at
such other places, if any, designated by the Depositor.

 

The Trust Agreement permits the amendment thereof as specified below, provided
that any amendment be accompanied by an Opinion of Counsel to the Owner Trustee
to the effect that such amendment complies with the provisions of the Trust
Agreement and, if HMB Acceptance Corp. was not the Majority Certificateholder,
would not cause the Trust to be subject to an entity level tax. If the purpose
of the amendment is to correct any mistake, eliminate any inconsistency, cure
any ambiguity or deal with any matter not covered, it shall not be necessary to
obtain the consent of any Holder, but the Owner Trustee shall be furnished with
a letter from each of the Rating Agencies that the amendment will not result in
the downgrading or withdrawal of the rating then assigned to any Note or the
rating then assigned to any Note. If the purpose of the amendment is to prevent
the imposition of any federal or state taxes at any time that any Security is
outstanding, it shall not be necessary to obtain the consent of the any Holder,
but the Owner Trustee shall be furnished with an Opinion of Counsel that such
amendment is necessary or helpful to prevent the imposition of such taxes and is
not materially adverse to any Holder. If the purpose of the amendment is to add
or eliminate or change any provision of the Trust Agreement, other than as
specified in the preceding two sentences, the amendment shall require either (a)
a letter from each of the Rating Agencies that the amendment will not result in
the downgrading or withdrawal of the rating then assigned to any Note or the
rating then assigned to any Note or (b) the consent of Holders of the
Certificates evidencing a majority of the Percentage Interests of the
Certificates and the Indenture Trustee; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the time of,
payments received that are required to be distributed on any Certificate without
the consent of the related Certificateholder, or (ii) reduce the aforesaid
percentage of Certificates the Holders of which are required to consent to any
such amendment without the consent of the Holders of all such Certificates then
outstanding.

 

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies of the Certificate Registrar maintained by the Trust, as
provided in the Trust Agreement, accompanied by a written instrument of transfer
in form satisfactory to the Certificate Registrar duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates of authorized denominations evidencing the same
aggregate interest in the Trust

 

A-8



--------------------------------------------------------------------------------

will be issued to the designated transferee. The initial Certificate Registrar
appointed under the Trust Agreement is U.S. Bank National Association.

 

Except as provided in the Trust Agreement, the Certificates are issuable only in
a minimum Certificate Percentage Interest of 10%. As provided in the Trust
Agreement and subject to certain limitations therein set forth, Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same aggregate denomination, as requested by the Holder surrendering the same.
No service charge will be made for any such registration of transfer or
exchange, but the Owner Trustee or the Certificate Registrar may require payment
of a sum sufficient to cover any tax or governmental charge payable in
connection therewith.

 

The Owner Trustee, the Certificate Paying Agent, the Certificate Registrar and
any agent of the Owner Trustee, the Certificate Paying Agent, or the Certificate
Registrar may treat the Person in whose name this Certificate is registered as
the owner hereof for all purposes, and none of the Owner Trustee, the
Certificate Paying Agent, the Certificate Registrar or any such agent shall be
affected by any notice to the contrary.

 

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate as and when provided in accordance with
the terms of the Trust Agreement.

 

A-9



--------------------------------------------------------------------------------

 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

                                                                               
                                        
                                        
                                        
                                                            

(Please print or type name and address, including postal zip code, of assignee)

 

                                                                               
                                        
                                        
                                        
                                                            

the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

 

to transfer said Certificate on the books of the Certificate Registrar, with
full power of substitution in the premises.

 

Dated:

 

    */ Signature Guaranteed:    

       

*/

--------------------------------------------------------------------------------

*/ NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

A-10



--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Paying Agent:

 

Distribution shall be made by wire transfer in immediately available funds to

 

_______________________________________

 

_______________________________________________________________________________

 

for the account of
_________________________________________________________________, account
number

 

___________________________________, or, if mailed by check, to _______________.

 

Applicable statements should be mailed to ____________________.

 

 

Signature of assignee or agent

(for authorization of wire transfer only)

 

A-11



--------------------------------------------------------------------------------

 

EXHIBIT B

 

CERTIFICATE OF TRUST OF

 

HomeBanc Mortgage Trust 2004-2

 

THIS Certificate of Trust of HomeBanc Mortgage Trust 2004-2 (the “Trust”), dated
October 21, 2004, is being duly executed and filed by Wilmington Trust Company,
a Delaware banking corporation, as trustee, to form a statutory trust under the
Delaware Statutory Trust Act (12 Del. Code, § 3801 et seq.).

 

1. Name. The name of the statutory trust formed hereby is HomeBanc Mortgage
Trust 2004-2.

 

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware is Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001.

 

IN WITNESS WHEREOF, the undersigned, being the sole trustee of the Trust, has
executed this Certificate of Trust as of the date first above written.

 

Wilmington Trust Company, not in its individual capacity but solely as owner
trustee under a Trust Agreement dated as of October 21, 2004 By:        

Name:

   

Title:

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

 

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

 

Description of Rule 144A Securities, including numbers:

 

____________________________________________

____________________________________________

____________________________________________

____________________________________________

 

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

 

1. In connection with such transfer and in accordance with the agreements
pursuant to which the Rule 144A Securities were issued, the Seller hereby
certifies the following facts: Neither the Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Seller has not offered the Rule 144A Securities to any person other
than the Buyer or another “qualified institutional buyer” as defined in Rule
144A under the 1933 Act.

 

2. The Buyer warrants and represents to, and covenants with, the Owner Trustee
and the Depositor (as defined in the Amended and Restated Trust Agreement (the
“Agreement”), dated as of October 29, 2004, among Structured Asset Mortgage
Investments II Inc., as Depositor, Wilmington Trust Company, as Owner Trustee,
and U.S. Bank National Association, as Certificate Registrar and Certificate
Paying Agent) pursuant to Section 3.04 of the Agreement and U.S. Bank National
Association, as indenture trustee, as follows:

 

a. The Buyer understands that the Rule 144A Securities have not been registered
under the 1933 Act or the securities laws of any state.

 

b. The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.

 

C-1



--------------------------------------------------------------------------------

c. The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Indenture Trustee, the
Owner Trustee or the Master Servicer.

 

d. Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Rule 144A Securities under the 1933
Act or that would render the disposition of the Rule 144A Securities a violation
of Section 5 of the 1933 Act or require registration pursuant thereto, nor will
it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

 

e. The Buyer is a “qualified institutional buyer” as that term is defined in
Rule 144A under the 1933 Act and has completed either of the forms of
certification to that effect attached hereto as Annex 1 or Annex 2. The Buyer is
aware that the sale to it is being made in reliance on Rule 144A. The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other
qualified institutional buyers, understands that such Rule 144A Securities may
be resold, pledged or transferred only (i) to a person reasonably believed to be
a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

 

3. The Buyer warrants and represents to, and covenants with, the Seller, the
Indenture Trustee, Owner Trustee, Master Servicer and the Depositor that either
(1) the Buyer is (A) not an employee benefit plan (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or a plan (within the meaning of Section 4975(e)(1) of the Internal
Revenue Code of 1986 (“Code”)), which (in either case) is subject to ERISA or
Section 4975 of the Code (both a “Plan”), and (B) is not directly or indirectly
purchasing the Rule 144A Securities on behalf of, as investment manager of, as
named fiduciary of, as trustee of, or with “plan assets” of a Plan, or (2) the
Buyer understands that registration of transfer of any Rule 144A Securities to
any Plan, or to any Person acting on behalf of any Plan, will not be made unless
such Plan delivers an opinion of its counsel, addressed and satisfactory to the
Certificate Registrar, the Owner Trustee, the Master Servicer and the Depositor,
to the effect that the purchase and holding of the Rule 144A Securities by, on
behalf of or with “plan assets” of any Plan is permissible under applicable law,
would not constitute or result in a prohibited transaction under ERISA or
Section 4975 of the Code, and would not subject the Depositor, the Owner
Trustee, the Securities Administrator, the Certificate Registrar or the Master
Servicer to any obligation or liability (including liabilities under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Agreement,
which Opinion of Counsel

 

C-2



--------------------------------------------------------------------------------

shall not be an expense of the Depositor, the Owner Trustee, the Securities
Administrator, the Certificate Registrar or the Master Servicer.

 

4. This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

 

                    

Print Name of Seller

      Print Name of Buyer By:           By:        

Name:

     

Name:

       

Title:

      Title:    

Taxpayer Identification:

      Taxpayer Identification:

No.

          No.    

Date:

          Date:    

 

C-3



--------------------------------------------------------------------------------

 

ANNEX 1 TO EXHIBIT C

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[FOR BUYERS OTHER THAN REGISTERED INVESTMENT COMPANIES]

 

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

 

1. As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

 

2. In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                     1 in securities (except for the
excluded securities referred to below) as of the end of the Buyer’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A) and (ii)
the Buyer satisfies the criteria in the category marked below.

 

  • Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

 

  • Bank. The Buyer (a) is a national bank or banking institution organized
under the laws of any State, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

 

  • Savings and Loan. The Buyer (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

 

  • Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

1 Buyer must own and/or invest on a discretionary basis at least $100,000,000 in
securities unless Buyer is a dealer, and, in that case, Buyer must own and/or
invest on a discretionary basis at least $10,000,000 in securities.

 

C-4



--------------------------------------------------------------------------------

  • Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

 

  • State or Local Plan. The Buyer is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

 

  • ERISA Plan. The Buyer is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

 

  • Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

 

  • SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

  • Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

  • Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust
company and whose participants are exclusively (a) plans established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of
its employees, or (b) employee benefit plans within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, but is not a trust fund
that includes as participants individual retirement accounts or H.R. 10 plans.

 

3. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit Notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

 

4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Buyer, the Buyer used the cost of such
securities to the Buyer and did not include any of the securities referred to in
the preceding paragraph. Further, in determining such aggregate amount, the
Buyer may have included securities owned by subsidiaries of the Buyer, but only
if such subsidiaries are consolidated with the Buyer in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Buyer’s direction.
However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

 

C-5



--------------------------------------------------------------------------------

5. The Buyer acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will continue to rely on the statements made herein because one or more
sales to the Buyer may be in reliance on Rule 144A.

 

_____

       _____   

Will the Buyer be purchasing the Rule 144A
Securities only for the Buyer’s own account?

Yes        No   

 

6. If the answer to the foregoing question is “no”, the Buyer agrees that, in
connection with any purchase of securities sold to the Buyer for the account of
a third party (including any separate account) in reliance on Rule 144A, the
Buyer will only purchase for the account of a third party that at the time is a
“qualified institutional buyer” within the meaning of Rule 144A. In addition,
the Buyer agrees that the Buyer will not purchase securities for a third party
unless the Buyer has obtained a current representation letter from such third
party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

 

7. The Buyer will notify each of the parties to which this certification is made
of any changes in the information and conclusions herein. Until such notice is
given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

 

 

Print Name of Buyer

By:        

Name:

   

Title:

Date:

   

 

C-6



--------------------------------------------------------------------------------

 

ANNEX 2 TO EXHIBIT C

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[FOR BUYERS THAT ARE REGISTERED INVESTMENT COMPANIES]

 

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

 

1. As indicated below, the undersigned is the President, Chief Financial Officer
or Senior Vice President of the Buyer or, if the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because Buyer is part of a Family of Investment
Companies (as defined below), is such an officer of the Adviser.

 

2. In connection with purchases by Buyer, the Buyer is a “qualified
institutional buyer” as defined in SEC Rule 144A because (i) the Buyer is an
investment company registered under the Investment Company Act of 1940, and (ii)
as marked below, the Buyer alone, or the Buyer’s Family of Investment Companies,
owned at least $100,000,000 in securities (other than the excluded securities
referred to below) as of the end of the Buyer’s most recent fiscal year. For
purposes of determining the amount of securities owned by the Buyer or the
Buyer’s Family of Investment Companies, the cost of such securities was used.

 

  • The Buyer owned $                     in securities (other than the excluded
securities referred to below) as of the end of the Buyer’s most recent fiscal
year (such amount being calculated in accordance with Rule 144A).

 

  • The Buyer is part of a Family of Investment Companies which owned in the
aggregate $                     in securities (other than the excluded
securities referred to below) as of the end of the Buyer’s most recent fiscal
year (such amount being calculated in accordance with Rule 144A).

 

3. The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

 

4. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer or are part of the Buyer’s Family of
Investment Companies, (ii) bank deposit Notes and certificates of deposit, (iii)
loan participations, (iv) repurchase agreements, (v) securities owned but
subject to a repurchase agreement and (vi) currency, interest rate and commodity
swaps.

 

5. The Buyer is familiar with Rule 144A and understands that each of the parties
to which this certification is made are relying and will continue to rely on the
statements made herein because one or more sales to the Buyer will be in
reliance on Rule 144A. In addition, the Buyer will only purchase for the Buyer’s
own account.

 

C-7



--------------------------------------------------------------------------------

6. The undersigned will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

 

 

Print Name of Buyer

By:        

Name:

   

Title:

 

IF AN ADVISER:

 

Print Name of Buyer

Date:

   

 

C-8



--------------------------------------------------------------------------------

 

EXHIBIT D

 

CERTIFICATE OF NON-FOREIGN STATUS

 

This Certificate of Non-Foreign Status (“certificate”) is delivered pursuant to
Section 3.02 of the Amended and Restated Trust Agreement, dated as of October
29, 2004 (the “Trust Agreement”), among Structured Asset Mortgage Investments II
Inc., as Depositor, Wilmington Trust Company, as Owner Trustee and U.S. Bank
National Association, as Certificate Registrar and Certificate Paying Agent, in
connection with the acquisition of, transfer to or possession by the
undersigned, whether as beneficial owner for U.S. federal income tax purposes
(the “Beneficial Owner”), or nominee on behalf of the Beneficial Owner of the
Certificates, Series 2004-2 (the “Certificate”). Capitalized terms used but not
defined in this certificate have the respective meanings given them in the Trust
Agreement.

 

Each holder must complete Part I, Part II (if the holder is a nominee), and in
all cases sign and otherwise complete Part III.

 

In addition, each holder shall submit with the Certificate an IRS Form W-9
relating to such holder.

 

To confirm to the Trust that the provisions of Sections 871, 881 or 1446 of the
Internal Revenue Code (relating to withholding tax on foreign partners) do not
apply in respect of the Certificate held by the undersigned, the undersigned
hereby certifies:

 

Part I - Complete Either A or B

 

  A. Individual as Beneficial Owner

 

  1. I am (The Beneficial Owner is ) not a non-resident alien for purposes of
U.S. income taxation;

 

  2. My (The Beneficial Owner’s) name and home address are:

__________________

__________________

__________________; and

 

  3. My (The Beneficial Owner’s) U.S. taxpayer identification number (Social
Security Number) is

 

  B. Corporate, Partnership or Other Entity as Beneficial Owner

 

D-1



--------------------------------------------------------------------------------

  1.                              (Name of the Beneficial Owner) is not a
foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Code and Treasury Regulations;

 

  2. The Beneficial Owner’s office address and place of incorporation (if
applicable) is

                                         ; and

 

  3. The Beneficial Owner’s U.S. employer identification number is
                            .

 

Part II - Nominees

 

If the undersigned is the nominee for the Beneficial Owner, the undersigned
certifies that this certificate has been made in reliance upon information
contained in:

 

¨ an IRS Form W-9

 

¨ a form such as this or substantially similar

 

provided to the undersigned by an appropriate person and (i) the undersigned
agrees to notify the Trust at least thirty (30) days prior to the date that the
form relied upon becomes obsolete, and (ii) in connection with change in
Beneficial Owners, the undersigned agrees to submit a new Certificate of
Non-Foreign Status to the Trust promptly after such change.

 

Part III - Declaration

 

The undersigned, as the Beneficial Owner or a nominee thereof, agrees to notify
the Trust within sixty (60) days of the date that the Beneficial Owner becomes a
foreign person. The undersigned understands that this certificate may be
disclosed to the Internal Revenue Service by the Trust and any false statement
contained therein could be punishable by fines, imprisonment or both.

 

D-2



--------------------------------------------------------------------------------

Under penalties of perjury, I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete and will
further declare that I will inform the Trust of any change in the information
provided above, and, if applicable, I further declare that I have the authority*
to sign this document.

 

  

Name

 

  

Title (if applicable)

 

  

Signature and Date

 

* Note: If signed pursuant to a power of attorney, the power of attorney must
accompany this certificate.

 

D-3



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF INVESTMENT LETTER [NON-RULE 144A]

 

[DATE]

 

Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

 

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

 

  Re: HomeBanc Mortgage Trust 2004-2 Trust Certificates, Series 2004-2 (the
“Certificates”)

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above-captioned Certificates, we
certify that (a) we understand that the Certificates are not being registered
under the Securities Act of 1933, as amended (the “Act”), or any state
securities laws and are being transferred to us in a transaction that is exempt
from the registration requirements of the Act and any such laws, (b) we are an
“accredited investor,” as defined in Regulation D under the Act, and have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Certificates, (c) we
have had the opportunity to ask questions of and receive answers from the
Depositor concerning the purchase of the Certificates and all matters relating
thereto or any additional information deemed necessary to our decision to
purchase the Certificates, (d) we are not an employee benefit plan that is
subject to the Employee Retirement Income Security Act of 1974, as amended, or a
plan that is subject to Section 4975 of the Internal Revenue Code of 1986, as
amended, nor are we acting on behalf of any such plan, (e) we are acquiring the
Certificates for investment for our own account and not with a view to any
distribution of such Certificates (but without prejudice to our right at all
times to sell or otherwise dispose of the Certificates in accordance with clause
(g) below), (f) we have not offered or sold any Certificates to, or solicited
offers to buy any Certificates from, any person, or otherwise approached or
negotiated with any person with respect thereto, or taken any other action which
would result in a violation of Section 5 of the Act, and (g) we will not sell,
transfer or otherwise dispose of any Certificates unless (1) such sale, transfer
or other disposition is made pursuant to an effective registration statement
under the Act or is exempt from such registration requirements, and if
requested, we will at our expense provide an Opinion of Counsel satisfactory to
the addressees of this certificate that such sale, transfer or other disposition
may be made pursuant to an exemption from the Act, (2) the purchaser or
transferee of such Certificate has executed and delivered to you a certificate
to substantially the same effect as this certificate, and (3) the purchaser or
transferee has otherwise complied with any conditions for transfer set forth in
the Trust Agreement.

 

E-1



--------------------------------------------------------------------------------

Very truly yours,

[TRANSFEREE]

By:    

Authorized Officer

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

 

TRANSFEROR CERTIFICATE

 

Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

 

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

 

  Re: Proposed Transfer of Trust Certificates, HomeBanc Mortgage Trust 2004-2

 

Gentlemen:

 

This certification is being made by                                  (the
“Transferor”) in connection with the proposed Transfer to
                                 (the “Transferee”) of a trust certificate (the
“Trust Certificate”) representing     % fractional undivided interest in
HomeBanc Mortgage Trust 2004-2 (the “Trust”) created pursuant to a Trust
Agreement, dated as of October 21, 2004 (such agreement, as amended by the
Amended and Restated Trust Agreement dated October 29, 2004, being referred to
herein as the “Trust Agreement”) among Structured Asset Mortgage Investments II
Inc. (the “Company”), Wilmington Trust Company, as Owner Trustee (the “Owner
Trustee”) and U.S. Bank National Association, as certificate registrar and
certificate paying agent (the “Certificate Registrar”). Initially capitalized
terms used but not defined herein have the meanings assigned to them in the
Deposit Trust Agreement. The Transferor hereby certifies, represents and
warrants to, and covenants with, the Company, the Owner Trustee and the
Certificate Registrar that:

 

Neither the Transferor nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Trust Certificate, any interest
in any Trust Certificate or any other similar security to any person in any
manner, (b) has solicited any offer to buy or to accept a pledge, disposition or
other transfer of any Trust Certificate, any interest in any Trust Certificate
or any other similar security from any person in any manner, (c) has otherwise
approached or negotiated with respect to any Trust Certificate, any interest in
any Trust Certificate or any other similar security with any person in any
manner, (d) has made any general solicitation by means of general advertising or
in any other manner, or (e) has taken any other action, that (as to any of (a)
through (e) above) would constitute a distribution of the Trust Certificates
under the Securities Act of 1933 (the “Act”), that would render the disposition
of any Trust Certificate a violation of Section 5 of the Act or any state
securities law, or that would require registration or qualification pursuant
thereto. The Transferor will not act in any manner set forth in the foregoing
sentence with respect to any Trust Certificate. The Transferor has not and will
not sell or otherwise transfer any of the Trust Certificates, except in
compliance with the provisions of the Trust Agreement.

 

F-1



--------------------------------------------------------------------------------

Date:                      

                

Name of Transferor

                   

Signature

                   

Name

                   

Title

 

F-2



--------------------------------------------------------------------------------

 

EXHIBIT G

 

[DATE]

 

Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

 

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

 

  Re: Proposed Transfer of Trust Certificates, HomeBanc Mortgage Trust 2004-2
(the “Certificates”)

 

Gentlemen:

 

This certification is being made by             (the “Transferee”) in connection
with the proposed Transfer by             (the “Transferor”) of a trust
certificate (the “Trust Certificate”) representing     % fractional undivided
interest in HomeBanc Mortgage Trust 2004-2 (the “Trust”) created pursuant to a
Trust Agreement, dated as of October 21, 2004 (such agreement, as amended by the
Amended and Restated Trust Agreement dated October 29, 2004, being referred to
herein as the “Trust Agreement”) among Structured Asset Mortgage Investments II
Inc. (the “Company”), Wilmington Trust Company, as Owner Trustee (the “Owner
Trustee”) and U.S. Bank National Association, as certificate registrar and
certificate paying agent (the “Certificate Registrar”). Initially capitalized
terms used but not defined herein have the meanings assigned to them in the
Trust Agreement. The Transferor hereby certifies, represents and warrants to,
and covenants with, the Company, the Owner Trustee and the Certificate Registrar
that:

 

(i) either (a) or (b) is satisfied, as marked below:

 

¨ a. The Transferor is not any employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the Internal
Revenue Code of 1986 (the “Code”), a Person acting, directly or indirectly, on
behalf of any such plan or any Person acquiring such Certificates with “plan
assets” of a Plan within the meaning of the Department of Labor regulation
promulgated at 29 C.F.R. §2510.3-101; or

 

¨ b. The Transferor is an employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the Internal
Revenue Code of 1986 (the “Code”), a Person acting, directly or indirectly, on
behalf of any such plan or any Person acquiring such Certificates with “plan
assets” of a Plan within the meaning of the Department of Labor regulation
promulgated at 29 C.F.R. §2510.3-101 and will provide the Depositor, the Owner
Trustee, the Securities Administrator, the Certificate Registrar and the Master
Servicer with an Opinion of

 

G-1



--------------------------------------------------------------------------------

Counsel, satisfactory to the Depositor, the Owner Trustee, the Securities
Administrator, the Certificate Registrar and the Master Servicer, to the effect
that the purchase and holding of a Certificate by or on behalf of the Transferor
is permissible under applicable law, will not constitute or result in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
(or comparable provisions of any subsequent enactments) and will not subject the
Depositor, the Owner Trustee, the Securities Administrator, the Certificate
Registrar or the Master Servicer to any obligation or liability (including
liabilities under ERISA or Section 4975 of the Code) in addition to those
undertaken in the Trust Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Owner Trustee, the Securities Administrator, the
Certificate Registrar or the Master Servicer; and

 

(ii) the Transferor is familiar with the prohibited transaction restrictions and
fiduciary responsibility requirements of Sections 406 and 407 of ERISA and
Section 4975 of the Code and understands that each of the parties to which this
certification is made is relying and will continue to rely on the statements
made in this paragraph.

 

Very truly yours,

 

By:    

Name:

   

Title:

   

 

G-2